Case 20-43597     Doc 1802     Filed 06/29/21 Entered 06/29/21 19:00:31         Main Document
                                          Pg 1 of 39


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

                                            §      Chapter 11
 In re:                                     §
                                            §      Case No. 20-43597-399
 BRIGGS & STRATTON                          §
 CORPORATION, et al.,                       §      (Jointly Administered)
                                            §
                Debtors.                    §      Hearing Date: August 5, 2021
                                            §      Hearing Time: 2:00 p.m. (Central Time)
                                            §      Hearing Location: Courtroom 5 North
                                            §      111 S. 10th St., St. Louis, MO 63102

             NOTICE OF THE PLAN ADMINISTRATOR’S NINETEENTH
          OMNIBUS OBJECTION TO CLAIMS ON GROUNDS OF NO LIABILITY

    THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
    THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS
    BANKRUPTCY CASE.
    IF YOU CHOOSE TO RESPOND, A WRITTEN RESPONSE MUST BE FILED WITH
    THE CLERK OF COURT, U.S. BANKRUPTCY COURT, 111 SOUTH TENTH
    STREET, 4TH FLOOR, ST. LOUIS, MISSOURI 63102, AND A COPY SERVED UPON
    COUNSEL TO THE PLAN ADMINISTRATOR, (A) HALPERIN BATTAGLIA
    BENZIJA LLP, 40 WALL STREET, 37TH FLOOR, NEW YORK, NEW YORK 10005
    (ATTN: JULIE DYAS GOLDBERG, ESQ. AND MATTHEW MURRAY, ESQ.) AND
    (B) CARMODY MACDONALD P.C., 120 S. CENTRAL AVENUE, SUITE 1800, ST.
    LOUIS, MISSOURI 63105 (ATTN: DORMIE KO, ESQ.), SO THAT THE RESPONSE
    IS RECEIVED NO LATER THAN 11:59 P.M. (PREVAILING CENTRAL TIME) ON
    JULY 29, 2021.
    FAILURE TO FILE A TIMELY RESPONSE MAY RESULT IN THE COURT
    GRANTING THE RELIEF REQUESTED PRIOR TO THE HEARING DATE. YOU
    SHOULD READ THIS NOTICE AND THE ACCOMPANYING MOTION
    CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE
    ONE.


                       Important Information Regarding the Objection

                1.    Grounds for the Objection. By this Objection, the Plan Administrator,
 on behalf of the Wind-Down Estates of the Debtors, is seeking to disallow your claim(s) on the
 grounds that each represents a claim that the Plan Administrator believes is a No Liability
Case 20-43597           Doc 1802    Filed 06/29/21 Entered 06/29/21 19:00:31               Main Document
                                               Pg 2 of 39


 Claim.1 The claim(s) subject to the Objection is/are listed in the table attached to the Objection
 as Exhibit A.

                                         Resolving the Objection

                2.      Parties Required to File a Response. If you disagree with the Objection
 filed with respect to any of your claims, you may file a response (each, a “Response”) with the
 Court in accordance with the procedures described below and appear at the Hearing (as defined
 herein).

                   3.      Response Contents. Each Response should contain the following (at a
 minimum):
                               a. a caption stating the name of the Court, the name of the Debtors,
                                  the case number, and the Objection and claim or claims within the
                                  Objection to which the Response is directed;

                               b. a concise statement setting forth the reasons why the Court should
                                  not grant the objection with respect to such claim(s), including the
                                  factual and legal bases upon which you rely in opposing the
                                  Objection;

                               c. copies of documentation or other evidence of your claim (not
                                  previously filed with proof of such claim) on which your Response
                                  is based (excluding confidential, proprietary, or other protected
                                  information, copies of which must be provided to the counsel to
                                  the Plan Administrator, subject to appropriate confidentiality
                                  constraints, if any); and

                               d. the following contact information:

                                       (i) your name, address, telephone number, and email address
                                           or the name, address, telephone number, and email address
                                           of your attorney or designated representative to whom the
                                           attorneys for the Plan Administrator should serve a reply to
                                           the Response, if any; or

                                       (ii) the name, address, telephone number, and email address of
                                            the party with authority to reconcile, settle, or otherwise
                                            resolve the objection on your behalf (to the extent different
                                            from the information detailed in paragraph 3(d)(i) above).

               4.    Response Deadline. Your Response must be filed with the Court and
 served so as to be actually received by 11:59 p.m. (Central Time) on July 29, 2021 (the
 “Response Deadline”).

 1
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Debtors’ Second
     Amended Joint Plan (the “Plan”).




                                                       2
Case 20-43597      Doc 1802     Filed 06/29/21 Entered 06/29/21 19:00:31             Main Document
                                           Pg 3 of 39


               5.      Failure to Respond. A Response that is not filed and served in
 accordance with the procedures set forth herein may not be considered by the Court at the
 Hearing. Absent an agreement with the Plan Administrator resolving the Objection to a
 claim, failure to timely file and serve a Response as set forth herein and appear at the
 Hearing may result in the Court granting the Objection without further notice or hearing.
 Upon entry of an order, you will be served with a notice of entry, and a copy, of the order.

                                     Hearing on the Objection

                6.      Date, Time, and Location. If necessary, a hearing (the “Hearing”) on
 the Objection will be held on August 5, 2021 at 2:00 p.m. (Central Time) in the United States
 Bankruptcy Court for the Eastern District of Missouri, 5th Floor, North Courtroom,
 Thomas F. Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri.
 Such Hearing may be adjourned from time to time in these chapter 11 cases in the Plan
 Administrator’s sole discretion. You must attend the Hearing if you disagree with the
 Objection and have filed a Response. If you file a Response in accordance with the response
 procedures herein, but such Response is not resolved prior to the Hearing, and you appear at the
 Hearing, the Objection may be heard at the Hearing or adjourned to a subsequent hearing in the
 Plan Administrator’s sole discretion. If a subsequent hearing is determined to be necessary, the
 Plan Administrator will file with the Court and serve you with a notice of the subsequent hearing
 (the date of which will be determined in consultation with the affected claimant(s)).

                                      Additional Information

                7.      Questions or Information. Copies of the pleadings (collectively,
 the “Pleadings”) filed in these chapter 11 cases are available at no cost at the Debtors’ case
 website http://www.kccllc.net/Briggs. You may also obtain copies of any of the Pleadings filed
 in these chapter 11 cases for a fee at the Court’s website at https://pcl.uscourts.gov/pcl/. A login
 identification and password to the Court’s Public Access to Court Electronic Records
 (“PACER”) are required to access this information and can be obtained through the PACER
 Service Center at http://www.pacer.psc.uscourts.gov.

                                       Reservation of Rights

 NOTHING IN ANY OMNIBUS OBJECTION OR OBJECTION NOTICE IS INTENDED
 OR SHALL BE DEEMED TO CONSTITUTE (I) AN ADMISSION AS TO THE
 VALIDITY OF ANY PREPETITION CLAIM AGAINST A DEBTOR; (II) A WAIVER
 OF ANY PARTY’S RIGHT TO DISPUTE ANY PREPETITION CLAIM ON ANY
 GROUNDS; (III) A PROMISE OR REQUIREMENT TO PAY ANY PREPETITION
 CLAIM; (IV) AN IMPLICATION OR ADMISSION THAT ANY PARTICULAR CLAIM
 IS OF A TYPE SPECIFIED OR DEFINED IN THE MOTION OR ANY ORDER
 GRANTING THE RELIEF REQUESTED BY THE MOTION; (V) A REQUEST OR
 AUTHORIZATION TO ASSUME ANY PREPETITION AGREEMENT, CONTRACT,
 OR LEASE PURSUANT TO SECTION 365 OF THE BANKRUPTCY CODE; OR (VI) A
 WAIVER OF THE PLAN ADMINISTRATOR’S RIGHTS UNDER THE BANKRUPTCY
 CODE OR ANY OTHER APPLICABLE LAW.




                                                  3
Case 20-43597     Doc 1802    Filed 06/29/21 Entered 06/29/21 19:00:31      Main Document
                                         Pg 4 of 39


 Dated: June 29, 2021
        St. Louis, Missouri
                                        CARMODY MACDONALD P.C.


                                          /s/ Robert E. Eggmann
                                        Robert E. Eggmann, #37374MO
                                        Christopher J. Lawhorn, #45713MO
                                        Thomas H. Riske, #61838MO
                                        120 S. Central Avenue, Suite 1800
                                        St. Louis, Missouri 63105
                                        Telephone: (314) 854-8600
                                        Facsimile: (314) 854-8660
                                        Email: ree@carmodymacdonald.com
                                               cjl@carmodymacdonald.com
                                               thr@carmodymacdonald.com

                                        Local Counsel to the Plan Administrator
                                        -and-
                                        HALPERIN BATTAGLIA BENZIJA LLP
                                        Julie Dyas Goldberg
                                        Matthew Murray
                                        40 Wall Street, 37th Floor
                                        New York, New York 10005
                                        Telephone: (212) 765-9100
                                        Email: jgoldberg@halperinlaw.net
                                               mmurray@halperinlaw.net

                                        Counsel to the Plan Administrator




                                            4
Case 20-43597   Doc 1802   Filed 06/29/21 Entered 06/29/21 19:00:31   Main Document
                                      Pg 5 of 39


                                     Exhibit A

                           Schedule of No Liability Claims
                                        Case 20-43597   Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                    Pg 6 of 39
   Exhibit A ‐ No Liability Claims
   Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                           Claimant Name and Address       Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification
1) Ace Hardware Corporation                                 20-43597     Briggs & Stratton Corporation                 1647       10/7/2020    Secured:                         $39,870.00    The claimant attached no support to
                                                                                                                                               Administrative:                       $0.00         validate this claim and Plan
   Attn Kurt M. Carlson                                                                                                                        Priority:                             $0.00   Administrator could not cross-reference
                                                                                                                                                                                             with any liability on Debtors' books and
   C/O Carlson Dash, LLC                                                                                                                       Unsecured:                            $0.00
                                                                                                                                                                                                              records.
   216 S. Jefferson Street, Suite 504                                                                                                          Total:                           $39,870.00
   Chicago, IL 60661

2) Aerotek Inc                                              20-43597     Briggs & Stratton Corporation                  55        8/11/2020    Secured:                              $0.00    The Debtors books and records show
                                                                                                                                               Administrative:                       $0.00    no liability owed to this claimant, and
   7301 Pkwy Dr                                                                                                                                Priority:                             $0.00     the claimant attached no support to
                                                                                                                                                                                                         validate this claim.
   Hanover, MD 21076-1159                                                                                                                      Unsecured:                        $6,270.49
                                                                                                                                               Total:                            $6,270.49



3) Alan Burger                                              20-43597     Briggs & Stratton Corporation                  10        7/28/2020    Secured:                              $0.00   The claim relates to a product warranty,
                                                                                                                                               Administrative:                       $0.00      which was assumed by the Court-
   7005 Washington Road                                                                                                                        Priority:                             $0.00    approved purchaser of substantially all
                                                                                                                                                                                                of the Debtors' assets, Bucephalus
   West Palm Beach, FL 33405                                                                                                                   Unsecured:                        $1,767.45
                                                                                                                                                                                                           Buyer, LLC.
                                                                                                                                               Total:                            $1,767.45



4) Alan Kroeger                                             20-43597     Briggs & Stratton Corporation                 746        9/25/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                               Administrative:                       $0.00   claim, as life insurance was terminated
   N112W17500 Mequon Rd, Apt 304                                                                                                               Priority:                             $0.00       post closing for all employees
   Germantown, WI 53022                                                                                                                        Unsecured:                        $7,413.12
                                                                                                                                               Total:                            $7,413.12



5) Albert J. Graul Jr.                                      20-43597     Briggs & Stratton Corporation                 1436       10/5/2020    Secured:                              $0.00      The underlying case relating to this
                                                                                                                                               Administrative:                       $0.00   litigation-related claim has been closed.
   Weitz & Luxenberg P.C.                                                                                                                      Priority:                             $0.00
   700 Broadway                                                                                                                                Unsecured:                            $0.00
   New York, NY 10003                                                                                                                          Total:                                $0.00



6) Andrew Spehert                                           20-43597     Briggs & Stratton Corporation                 503        9/13/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00     employee did not sign a separation
   7613 W Drexel Ave                                                                                                                           Priority:                        $13,650.00   agreement which is a requirement to be
                                                                                                                                                                                              paid, therefore no amounts are owing
   Franklin, WI 53132                                                                                                                          Unsecured:                       $29,447.45
                                                                                                                                                                                                          to the claimant.
                                                                                                                                               Total:                           $43,097.45



7) Annie Mcswain                                            20-43597     Briggs & Stratton Corporation                 1708       9/30/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                       $0.00      support to validate the amount.
   3745 N. 83Rd St.                                                                                                                            Priority:                             $0.00
   Milwaukee, WI 53222                                                                                                                         Unsecured:                            $0.00
                                                                                                                                               Total:                                $0.00



8) April Tucker Baker                                       20-43597     Briggs & Stratton Corporation                 1701       10/7/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00      salary reduction occurred prior to
   1818 Bluestone Court                                                                                                                        Priority:                             $0.00    bankruptcy so there are no amounts
                                                                                                                                                                                                      owing to the claimant.
   Auburn, AL 36830                                                                                                                            Unsecured:                        $6,450.83




                                                                                                    Page 1 of 26
                                      Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                   Main Document
                                                                                     Pg 7 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                      Asserted
                             Claimant Name and Address      Case Number                Debtor Name                     Claim Number   Date Filed              Claim Amount and Priority               Basis for Proposed Modification
                                                                                                                                                   Total:                             $6,450.83



 9) Army And Air Force Exchange Service (AAFES)              20-43597     Briggs & Stratton Corporation                    562        9/15/2020    Secured:                               $0.00     The debtors books and records show no
                                                                                                                                                   Administrative:                        $0.00         liability owed to this claimant.
    Attn Kimberly Bailey                                                                                                                           Priority:                              $0.00
    PO Box 650060                                                                                                                                  Unsecured:                         $2,758.02
    Dallas, TX 75265                                                                                                                               Total:                             $2,758.02



10) Arrow Gates & Security                                   20-43597     Briggs & Stratton Corporation                    195        8/19/2020    Secured:                                 $0.00    Claim asserts post-petition amounts,
                                                                                                                                                   Administrative:                          $0.00      which is a liability of the Court-
    219 W Mason St                                                                                                                                 Priority:                                $0.00   approved purchaser of substantially all
                                                                                                                                                                                                      of the debtors' assets, Bucephalus
    Odessa, MO 64076-1262                                                                                                                          Unsecured:                             $160.00
                                                                                                                                                                                                                 Buyer, LLC.
                                                                                                                                                   Total:                                 $160.00



11) Augusta Fuel Company                                     20-43597     Briggs & Stratton Corporation                    1974       10/2/2020    Secured:                                 $0.00   Claim asserts that no amount is owed to
                                                                                                                                                   Administrative:                          $0.00                 the claimant.
    4 Northern Ave                                                                                                                                 Priority:                                $0.00
    Augusta, ME 04330-4250                                                                                                                         Unsecured:                               $0.00
                                                                                                                                                   Total:                                   $0.00



12) Auto Kthler Gmbh & Co.                                   20-43599     Briggs & Stratton International, Inc.             6         9/28/2020    Secured:                                 $0.00   Claim asserts that no amount is owed to
                                                                                                                                                   Administrative:                          $0.00                 the claimant.
    Schlachthausstrasse 6A                                                                                                                         Priority:                                $0.00
    Bad Dsrkheim, 67098                                                                                                                            Unsecured:                               $0.00
    Germany                                                                                                                                        Total:                                   $0.00



13) Barbara Decker                                           20-43597     Briggs & Stratton Corporation                    2134       10/7/2020    Secured:                               $0.00       The claimant did not attach enough
                                                                                                                                                   Administrative:                        $0.00        support to validate the amount.
    3303 N. Valley View Rd                                                                                                                         Priority:                              $0.00
    Ashland, OR 97520                                                                                                                              Unsecured:                         $9,980.00
                                                                                                                                                   Total:                             $9,980.00



14) Barbara Startz                                           20-43597     Briggs & Stratton Corporation                    861        9/15/2020    Secured:                               $0.00      The Debtors have no liability for this
                                                                                                                                                   Administrative:                        $0.00     claim, as life insurance was terminated
    12303 W. Center Street 1A                                                                                                                      Priority:                              $0.00         post closing for all employees
    Wauwatosa, WI 53222                                                                                                                            Unsecured:                         $8,000.00
                                                                                                                                                   Total:                             $8,000.00



15) Barry Monroe Parrish                                     20-43597     Briggs & Stratton Corporation                    495        9/11/2020    Secured:                               $0.00     Per the Debtors' books and records, the
                                                                                                                                                   Administrative:                        $0.00        salary reduction occurred prior to
    137 Crest Drive                                                                                                                                Priority:                          $5,622.90      bankruptcy so there are no amounts
                                                                                                                                                                                                             owing to the claimant.
    Sterrett, AL 35147                                                                                                                             Unsecured:                             $0.00
                                                                                                                                                   Total:                             $5,622.90



16) Billie H. Ladd                                           20-43597     Briggs & Stratton Corporation                    2144       10/7/2020    Secured:                                 $0.00     The claimant did not attach enough




                                                                                                        Page 2 of 26
                                      Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                    Pg 8 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                            Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority              Basis for Proposed Modification
                                                                                                                                               Administrative:                       $0.00       support to validate the amount.
    Billie Ladd                                                                                                                                Priority:                        $25,000.00
    210 Edwards St.                                                                                                                            Unsecured:                            $0.00
    New Haven, CT 06511                                                                                                                        Total:                           $25,000.00



17) Billy J Schaut                                          20-43597     Briggs & Stratton Corporation                 1694       10/7/2020    Secured:                              $0.00    Court approved the termination of the
                                                                                                                                               Administrative:                       $0.00    Retiree Health and Welfare Benefits.
    1060 Woodview Dr                                                                                                                           Priority:                             $0.00
    Grafton, WI 53024                                                                                                                          Unsecured:                      $149,620.80
                                                                                                                                               Total:                          $149,620.80



18) Billy J Schaut                                          20-43597     Briggs & Stratton Corporation                 1695       10/7/2020    Secured:                              $0.00     The Debtors have no liability for this
                                                                                                                                               Administrative:                       $0.00    claim, as life insurance was terminated
    1060 Woodview Dr                                                                                                                           Priority:                             $0.00        post closing for all employees.
    Grafton, WI 53024                                                                                                                          Unsecured:                        $8,000.00
                                                                                                                                               Total:                            $8,000.00



19) Bradley Hasbrouck                                       20-43598     Allmand Bros., Inc.                            74        11/9/2020    Secured:                               $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $75.34   Debtors have no record of any liability
    74011 Hwy 283                                                                                                                              Priority:                              $0.00       due and owing to the claimant.
    Elwood, NE 68937                                                                                                                           Unsecured:                             $0.00
                                                                                                                                               Total:                                $75.34



20) Brent Kenneth Laponsey                                  20-43597     Briggs & Stratton Corporation                 1787       9/28/2020    Secured:                              $0.00     The claimant attached no support to
                                                                                                                                               Administrative:                       $0.00      validate this claim, and the debtors
    Brent K Laponsey                                                                                                                           Priority:                             $0.00    found no activity with this claimant in
                                                                                                                                                                                                           their records.
    10377 W. Mt Morris Rd                                                                                                                      Unsecured:                       $10,000.00
    Flushing, MI 48433                                                                                                                         Total:                           $10,000.00



21) Brian Bockholt                                          20-43597     Briggs & Stratton Corporation                 470        9/10/2020    Secured:                              $0.00    Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00       Debtors have paid the severance
    1760 Boat Launch Rd                                                                                                                        Priority:                        $13,244.61        amounts owing to the claimant.
    Kissimmee, FL 34746-4551                                                                                                                   Unsecured:                            $0.00
                                                                                                                                               Total:                           $13,244.61



22) Briggs & Stratton Pension Plan (Pn 007)                 20-43597     Briggs & Stratton Corporation                 853        9/30/2020    Secured:                               $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                        $0.00   support to validate an amount distinct
    U.S. DOL, EBSA Fbo Briggs & Stratton Pension                                                                                               Priority:                              $0.00    from the allowed claim of the PBGC
                                                                                                                                                                                                under the Debtors' confirmed Plan.
    230 S. Dearborn St., Ste. 2160                                                                                                             Unsecured:                             $0.00
    Chicago, IL 60604                                                                                                                          Total:                                 $0.00



23) Bruno R Babits                                          20-43597     Briggs & Stratton Corporation                 2401       11/6/2020    Secured:                               $0.00    The claimant did not attach enough
                                                                                                                                               Administrative:                        $0.00   support to validate an allowed amount
    N67W22208 Willow Lane, Lot G33                                                                                                             Priority:                              $0.00   for retiree benefits independent of the
                                                                                                                                                                                                        claim of the PBGC.
    Sussex, WI 53089                                                                                                                           Unsecured:                             $0.00
                                                                                                                                               Total:                                 $0.00




                                                                                                    Page 3 of 26
                                      Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                    Pg 9 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                            Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification



24) Bulloch County Board Of Commissioners                   20-43597     Briggs & Stratton Corporation                 2561       1/18/2021    Secured:                              $0.00     The debtors have not received the
                                                                                                                                               Administrative:                       $0.00      invoices asserted as owed by the
    115 North Main St.                                                                                                                         Priority:                             $0.00   vendor, and the claimant did not attach
                                                                                                                                                                                                copies of the asserted invoices to
    Statesboro, GA 30458                                                                                                                       Unsecured:                        $7,634.30
                                                                                                                                                                                                       validate this claim.
                                                                                                                                               Total:                            $7,634.30



25) Cei Security & Sound                                    20-43598     Allmand Bros., Inc.                            16        9/10/2020    Secured:                              $0.00    Claim asserts post-petition amounts,
                                                                                                                                               Administrative:                       $0.00      which is a liability of the Court-
    1000 E 2nd St                                                                                                                              Priority:                             $0.00   approved purchaser of substantially all
                                                                                                                                                                                               of the debtors' assets, Bucephalus
    Po Box 161                                                                                                                                 Unsecured:                        $1,014.01
                                                                                                                                                                                                          Buyer, LLC.
    Hastings, NE 68902                                                                                                                         Total:                            $1,014.01



26) Chem-Trend Lp                                           20-43597     Briggs & Stratton Corporation                 399         9/9/2020    Secured:                              $0.00    The claimant attached no support to
                                                                                                                                               Administrative:                       $0.00            validate this claim.
    PO Box 860                                                                                                                                 Priority:                             $0.00
    Howell, MI 48844                                                                                                                           Unsecured:                       $37,163.90
                                                                                                                                               Total:                           $37,163.90



27) Chongqing Mexin Yishen Machinery Co Ltd                 20-43597     Briggs & Stratton Corporation                 375         9/8/2020    Secured:                              $0.00   Documentation attached to filed claim
                                                                                                                                               Administrative:                       $0.00   does not substantiate amount asserted
    C/O Peter Geldes                                                                                                                           Priority:                             $0.00   as owed. Invoices appear unrelated to
                                                                                                                                                                                                    the Debtors' business.
    Brown & Joseph, LLC                                                                                                                        Unsecured:                      $434,809.55
    Po Box 249                                                                                                                                 Total:                          $434,809.55
    Itasca, IL 60143

28) Christopher J. Mullen                                   20-43597     Briggs & Stratton Corporation                 518         9/8/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00   Debtors have no record of any liability
    1441 State Hwy 164                                                                                                                         Priority:                        $13,650.00       due and owing to the claimant.
    Hubertus, WI 53033                                                                                                                         Unsecured:                       $28,503.15
                                                                                                                                               Total:                           $42,153.15



29) Christopher L Fazi                                      20-43597     Briggs & Stratton Corporation                 996        10/1/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00     employee did not sign a separation
    9730 State Route 564                                                                                                                       Priority:                             $0.00    agreement and no amounts are owing
                                                                                                                                                                                                        to the claimant.
    Farmington, KY 42040                                                                                                                       Unsecured:                       $67,144.48
                                                                                                                                               Total:                           $67,144.48



30) Circular Concepts                                       20-43597     Briggs & Stratton Corporation                 2300       10/30/2020   Secured:                              $0.00    Claim asserts post-petition amounts,
                                                                                                                                               Administrative:                   $6,692.44      which is a liability of the Court-
    Bruce Rhoades                                                                                                                              Priority:                             $0.00   approved purchaser of substantially all
                                                                                                                                                                                               of the debtors' assets, Bucephalus
    1003 Aucutt Road                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                                                                          Buyer, LLC.
    Montgomery, IL 60538                                                                                                                       Total:                            $6,692.44



31) Collins Einhorn Farrell PC                              20-43597     Briggs & Stratton Corporation                 1347       9/22/2020    Secured:                              $0.00     The claim relates to legal services
                                                                                                                                               Administrative:                       $0.00     provided on behalf of the debtors'
                                                                                                                                                                                                 i              id      di h




                                                                                                    Page 4 of 26
                                      Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                   Pg 10 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                            Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification
    C/O Daniel Collins                                                                                                                         Priority:                             $0.00        insurance providers and is the
                                                                                                                                                                                               responsibility of the same insurance
    4000 Town Center, Floor 9                                                                                                                  Unsecured:                        $1,137.00
                                                                                                                                                                                                             providers.
    Southfield, MI 48075                                                                                                                       Total:                            $1,137.00



32) Comptroller of Maryland                                 20-43597     Briggs & Stratton Corporation                 2526        2/3/2021    Secured:                              $0.00   Per the Debtors' books and records, no
                                                                                                                                               Administrative:                       $0.00       amount is owed to the claimant
    301 West Preston Street, Room 409                                                                                                          Priority:                        $18,477.00
    Baltimore, MD 21201-2383                                                                                                                   Unsecured:                            $0.00
                                                                                                                                               Total:                           $18,477.00



33) Conductor LLC                                           20-43597     Briggs & Stratton Corporation                  60         8/3/2020    Secured:                              $0.00   The claim is for a pre-petition software
                                                                                                                                               Administrative:                       $0.00   cancellation fee charged by the vendor,
    2 Park Ave. Ste 1501                                                                                                                       Priority:                             $0.00   which the Debtors did not agree to and
                                                                                                                                                                                             was not otherwise subject to contract.
    New York, NY 10016                                                                                                                         Unsecured:                       $20,000.00
                                                                                                                                               Total:                           $20,000.00



34) Craig Allan Claerbout                                   20-43597     Briggs & Stratton Corporation                 181        8/18/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00    Debtors did not make any agreements
    5550 West Lake Dr                                                                                                                          Priority:                             $0.00   regarding compensation so there are no
                                                                                                                                                                                                 amounts owing to the claimant.
    West Bend, WI 53095                                                                                                                        Unsecured:                      $264,337.00
                                                                                                                                               Total:                          $264,337.00



35) Craig M Lieber Sr                                       20-43597     Briggs & Stratton Corporation                 292        8/27/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                               Administrative:                       $0.00    Retiree Health and Welfare Benefits
    9140 N Goldendale Drive                                                                                                                    Priority:                        $16,320.00
    Brown Deer, WI 53223                                                                                                                       Unsecured:                            $1.00
                                                                                                                                               Total:                           $16,321.00



36) Craig Zavett                                            20-43597     Briggs & Stratton Corporation                 1398       10/5/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                       $0.00      support to validate the amount.
    5138 Cypress Creek Dr                                                                                                                      Priority:                             $0.00
    Orlando, FL 32811                                                                                                                          Unsecured:                        $3,860.00
                                                                                                                                               Total:                            $3,860.00



37) Crown Equipment Corporation Dba Crown Lift Trucks       20-43597     Briggs & Stratton Corporation                 2480       11/17/2020   Secured:                              $0.00    Claim asserts post-petition amounts,
                                                                                                                                               Administrative:                   $1,993.68      which is a liability of the Court-
    C/O Robert Hanseman, Attorney & Agent                                                                                                      Priority:                             $0.00   approved purchaser of substantially all
                                                                                                                                                                                               of the debtors' assets, Bucephalus
    Sebaly Shillito + Dyer LPA                                                                                                                 Unsecured:                            $0.00
                                                                                                                                                                                                          Buyer, LLC.
    40 N. Main St., Ste. 1900                                                                                                                  Total:                            $1,993.68
    Dayton, OH 45423

38) Daniel J Bagin                                          20-43597     Briggs & Stratton Corporation                 1068       10/3/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                               Administrative:                       $0.00    Retiree Health and Welfare Benefits
    N60W24632 Lynette Pass                                                                                                                     Priority:                             $0.00
    Sussex, WI 53089                                                                                                                           Unsecured:                      $243,132.80
                                                                                                                                               Total:                          $243,132.80




                                                                                                    Page 5 of 26
                                      Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                  Pg 11 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                Asserted
                           Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification


39) Danny O. Hudspeth                                      20-43597     Briggs & Stratton Corporation                 2111       10/6/2020    Secured:                              $0.00     Claimant is still an active employee so
                                                                                                                                              Administrative:                       $0.00         there is no severance liability.
    1001 Sharpe Street                                                                                                                        Priority:                        $13,650.00
    Murray, KY 42071                                                                                                                          Unsecured:                       $34,600.17
                                                                                                                                              Total:                           $48,250.17



40) Dave Hensel Electric Inc                               20-43597     Briggs & Stratton Corporation                 896        9/15/2020    Secured:                                $0.00   The Debtors' books and records show
                                                                                                                                              Administrative:                         $0.00     no liability owed to this claimant.
    22311 Shaw Rd Ste A1                                                                                                                      Priority:                               $0.00
    Sterling, VA 20166-2354                                                                                                                   Unsecured:                            $673.58
                                                                                                                                              Total:                                $673.58



41) David A Gavinski                                       20-43597     Briggs & Stratton Corporation                 1713       9/25/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                              Administrative:                         $0.00   support to validate an allowed amount.
    5768 Willow Lane                                                                                                                          Priority:                               $0.00
    Allenton, WI 53002                                                                                                                        Unsecured:                              $0.00
                                                                                                                                              Total:                                  $0.00



42) David T Mauer                                          20-43597     Briggs & Stratton Corporation                 1094       10/4/2020    Secured:                              $0.00      The claimant did not attach enough
                                                                                                                                              Administrative:                       $0.00       support to validate the amount.
    10421 S Justin Dr                                                                                                                         Priority:                             $0.00
    Oak Creek, WI 53154                                                                                                                       Unsecured:                       $11,024.60
                                                                                                                                              Total:                           $11,024.60



43) David Thompson                                         20-43597     Briggs & Stratton Corporation                 1445       10/5/2020    Secured:                              $0.00     Court approved the termination of the
                                                                                                                                              Administrative:                       $0.00      Retiree Health and Welfare Benefits
    5409 Bauers Drive                                                                                                                         Priority:                             $0.00
    West Bend, WI 53095                                                                                                                       Unsecured:                       $32,053.00
                                                                                                                                              Total:                           $32,053.00



44) David Thompson                                         20-43597     Briggs & Stratton Corporation                 1482       10/6/2020    Secured:                              $0.00       Per the Debtors' books and records,
                                                                                                                                              Administrative:                       $0.00      there is no record of any liability due
    5409 Bauers Drive                                                                                                                         Priority:                         $2,061.98        relating to COBRA owing to the
                                                                                                                                                                                                              claimant.
    West Bend, WI 53095                                                                                                                       Unsecured:                            $0.00
                                                                                                                                              Total:                            $2,061.98



45) Dawn M. Christensen                                    20-43597     Briggs & Stratton Corporation                 2458       11/18/2020   Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                              Administrative:                         $0.00   support to validate an allowed amount.
    N78W15356 Rosewood Dr.                                                                                                                    Priority:                               $0.00
    Menomonee Falls, WI 53051                                                                                                                 Unsecured:                              $0.00
                                                                                                                                              Total:                                  $0.00



46) Deanna Jackson                                         20-43597     Briggs & Stratton Corporation                 725        9/23/2020    Secured:                                $0.00   The claim is for a pre-petition product
                                                                                                                                              Administrative:                         $0.00   warranty liability, which was assumed
    5440 Camp Meeting Rd                                                                                                                      Priority:                               $0.00    by the Court-approved purchaser of
                                                                                                                                                                                              s bstantiall all of the debtors' assets




                                                                                                   Page 6 of 26
                                      Case 20-43597          Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                        Pg 12 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                      Asserted
                              Claimant Name and Address         Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification
                                                                                                                                                                                                   substantially all of the debtors' assets,
    Center Valley, PA 18034-1803                                                                                                                    Unsecured:                        $1,199.00
                                                                                                                                                                                                         Bucephalus Buyer, LLC.
                                                                                                                                                    Total:                            $1,199.00



47) Don S Schoonenberg                                           20-43597     Briggs & Stratton Corporation                 1661       10/7/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                                    Administrative:                       $0.00   claim, as life insurance was terminated
    PO Box 130                                                                                                                                      Priority:                             $0.00       post closing for all employees.
    Summit Lake, WI 54485                                                                                                                           Unsecured:                      $131,570.00
                                                                                                                                                    Total:                          $131,570.00



48) Doreen Moore                                                 20-43597     Briggs & Stratton Corporation                 811        9/28/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                    Administrative:                       $0.00   support to validate an allowed amount.
    26532 Lilac Lane Apt. 5                                                                                                                         Priority:                             $0.00
    Wind Lake, WI 53185                                                                                                                             Unsecured:                            $0.00
                                                                                                                                                    Total:                                $0.00



49) Dorothy Smith                                                20-43597     Briggs & Stratton Corporation                 1119       9/23/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                                    Administrative:                       $0.00    Retiree Health and Welfare Benefits
    3930 N 39th St                                                                                                                                  Priority:                             $0.00
    Milwaukee, WI 53216-2517                                                                                                                        Unsecured:                        $6,000.00
                                                                                                                                                    Total:                            $6,000.00



50) E. Raymond Alexander III, Executor Of The Estate             20-43597     Briggs & Stratton Corporation                 1628       10/7/2020    Secured:                              $0.00     The underlying case relating to this
                                                                                                                                                    Administrative:                       $0.00      litigation-related claim has been
    Maune, Raichle, Hartley, French & Mudd, LLC                                                                                                     Priority:                             $0.00                  dismissed.
    1015 Locust Street, Suite 1200                                                                                                                  Unsecured:                       $50,000.00
    St. Louis, MO 63101                                                                                                                             Total:                           $50,000.00



51) Eaton Peabody PA                                             20-43597     Briggs & Stratton Corporation                 1662       11/6/2020    Secured:                              $0.00   The invoices asserted as owed are from
                                                                                                                                                    Administrative:                       $0.00    2013 and 2014 and are inconsistent
    100 Middle Street                                                                                                                               Priority:                             $0.00         with the Debtors' records.
    PO Box 15235                                                                                                                                    Unsecured:                        $9,467.32
    Portland, ME 04101                                                                                                                              Total:                            $9,467.32



52) Edward Heard                                                 20-43597     Briggs & Stratton Corporation                 165        8/15/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                    Administrative:                       $0.00      support to validate the amount.
    644 Ann Street                                                                                                                                  Priority:                             $0.00
    Alexander City, AL 35010                                                                                                                        Unsecured:                        $7,500.00
                                                                                                                                                    Total:                            $7,500.00



53) Elaine Norland Holdings, Inc., F/K/A A Cone Zone, Inc.       20-43597     Briggs & Stratton Corporation                 675        9/14/2020    Secured:                              $0.00   Claim asserts that no amount is owed to
                                                                                                                                                    Administrative:                       $0.00                 the claimant.
    Attn Elaine C Norland, President/CEO                                                                                                            Priority:                             $0.00
    A Cone Zone, Inc.                                                                                                                               Unsecured:                            $0.00
    1640 Market St                                                                                                                                  Total:                                $0.00
    Corona, CA 92880




                                                                                                         Page 7 of 26
                                      Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                    Pg 13 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                             Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed             Claim Amount and Priority            Basis for Proposed Modification
54) Ernest Groves                                            20-43597     Briggs & Stratton Corporation                 817        9/28/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                                Administrative:                       $0.00    Retiree Health and Welfare Benefits
    PO Box 1567                                                                                                                                 Priority:                             $0.00
    Longmont, CO 80502                                                                                                                          Unsecured:                       $47,500.00
                                                                                                                                                Total:                           $47,500.00



55) Estelle Love                                             20-43597     Briggs & Stratton Corporation                 870        9/15/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                       $0.00   support to validate an allowed amount.
    4231 N. 24th St                                                                                                                             Priority:                             $0.00
    Milwaukee, WI 53209                                                                                                                         Unsecured:                            $0.00
                                                                                                                                                Total:                                $0.00



56) Exponent, Inc.                                           20-43597     Briggs & Stratton Corporation                 1759       9/25/2020    Secured:                              $0.00    The Debtors' books and records show
                                                                                                                                                Administrative:                       $0.00    no liability owed to this claimant, and
    Eric Anderson                                                                                                                               Priority:                             $0.00     the claimant attached no support to
                                                                                                                                                                                                          validate this claim.
    149 Commonwealth Dr                                                                                                                         Unsecured:                       $35,571.35
    Menlo Park, CA 94025                                                                                                                        Total:                           $35,571.35



57) Framuer - Halbach Gmbh                                   20-43597     Briggs & Stratton Corporation                 1980       10/6/2020    Secured:                              $0.00   Claim asserts that no amount is owed to
                                                                                                                                                Administrative:                       $0.00                 the claimant.
    Jan-Wellem-Str. 4                                                                                                                           Priority:                             $0.00
    Remscheid, 42830                                                                                                                            Unsecured:                            $0.00
    Germany                                                                                                                                     Total:                                $0.00



58) Franklin M Baxter                                        20-43597     Briggs & Stratton Corporation                 1700       10/7/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                Administrative:                       $0.00      salary reduction occurred prior to
    1092 E. University Dr.                                                                                                                      Priority:                         $5,667.90    bankruptcy so there are no amounts
                                                                                                                                                                                                       owing to the claimant.
    Auburn, AL 36830                                                                                                                            Unsecured:                            $0.00
                                                                                                                                                Total:                            $5,667.90



59) Fred R. Thomas                                           20-43597     Briggs & Stratton Corporation                 2024       10/2/2020    Secured:                              $0.00    The Debtors' books and records show
                                                                                                                                                Administrative:                       $0.00    no liability owed to this claimant, and
    3268 Green Acres                                                                                                                            Priority:                             $0.00     the claimant attached no support to
                                                                                                                                                                                                          validate this claim.
    Central Point, OR 97502                                                                                                                     Unsecured:                       $10,895.50
                                                                                                                                                Total:                           $10,895.50



60) Frederick Heinzelmann                                    20-43597     Briggs & Stratton Corporation                 991        10/3/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                                Administrative:                       $0.00    Retiree Health and Welfare Benefits
    W264N6455 Hillview Dr                                                                                                                       Priority:                             $0.00
    Sussex, WI 53089-3450                                                                                                                       Unsecured:                       $60,955.39
                                                                                                                                                Total:                           $60,955.39



61) Frederick J Heinzelmann                                  20-43597     Briggs & Stratton Corporation                 804        9/28/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                                Administrative:                       $0.00   claim, as life insurance was terminated
    W264N6455 Hillview Dr                                                                                                                       Priority:                             $0.00       post closing for all employees
    Sussex, WI 53089-3450                                                                                                                       Unsecured:                        $4,115.49




                                                                                                     Page 8 of 26
                                     Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                Main Document
                                                                                   Pg 14 of 39
   Exhibit A ‐ No Liability Claims
   Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                   Claim Number   Date Filed              Claim Amount and Priority               Basis for Proposed Modification
                                                                                                                                               Total:                             $4,115.49



62) George Calvert Reed                                     20-43597     Briggs & Stratton Corporation                 2133       10/7/2020    Secured:                               $0.00       The claimant did not attach enough
                                                                                                                                               Administrative:                        $0.00        support to validate the amount.
   PO Box 1369                                                                                                                                 Priority:                              $0.00
   Eagle Point, OR 97524                                                                                                                       Unsecured:                         $5,087.50
                                                                                                                                               Total:                             $5,087.50



63) Guadalupe Medina                                        20-43597     Briggs & Stratton Corporation                 874        9/15/2020    Secured:                               $0.00      The Debtors have no liability for this
                                                                                                                                               Administrative:                        $0.00     claim, as life insurance was terminated
   907 Western Avenue                                                                                                                          Priority:                              $0.00         post closing for all employees
   Mosinee, WI 54455                                                                                                                           Unsecured:                         $8,000.00
                                                                                                                                               Total:                             $8,000.00



64) Heather Barks                                           20-43597     Briggs & Stratton Corporation                 1551       10/7/2020    Secured:                                 $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                          $0.00   support to validate that amounts due to
   C/O Therese A. Schellhammer                                                                                                                 Priority:                              $625.00      her under COBRA were unpaid
                                                                                                                                                                                                      obligations of the Debtors.
   123 South Second                                                                                                                            Unsecured:                               $0.00
   PO Box 1226                                                                                                                                 Total:                                 $625.00
   Poplar Bluff, MO 63902-1226

65) Heather Barks                                           20-43597     Briggs & Stratton Corporation                 1553       10/7/2020    Secured:                                 $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                          $0.00     support to validate the assertion or
   C/O Therese A. Schellhammer                                                                                                                 Priority:                              $674.40       amount of alleged unpaid PTO.
   123 South Second                                                                                                                            Unsecured:                               $0.00
   PO Box 1226                                                                                                                                 Total:                                 $674.40
   Poplar Bluff, MO 63902-1226

66) Higgins, Cavanagh & Cooney, LLP                         20-43597     Briggs & Stratton Corporation                 2492       11/23/2020   Secured:                               $0.00        The claim relates to legal services
                                                                                                                                               Administrative:                    $7,150.00        provided on behalf of the Debtors'
   10 Dorrance Street, Suite 400                                                                                                               Priority:                              $0.00          insurance providers and is the
                                                                                                                                                                                                  responsibility of the same insurance
   Providence, RI 02903                                                                                                                        Unsecured:                             $0.00
                                                                                                                                                                                                                providers.
                                                                                                                                               Total:                             $7,150.00



67) Higgins, Cavanagh & Cooney, LLP                         20-43597     Briggs & Stratton Corporation                 1627       10/7/2020    Secured:                               $0.00       The asserted invoices relate to legal
                                                                                                                                               Administrative:                        $0.00         services on behalf of insurance
   10 Dorrance Street, Suite 400                                                                                                               Priority:                              $0.00      providers and the insurance providers
                                                                                                                                                                                                     are liable for these invoices.
   Providence, RI 02903                                                                                                                        Unsecured:                        $43,136.08
                                                                                                                                               Total:                            $43,136.08



68) Hill Country Oudoor Power                               20-43597     Briggs & Stratton Corporation                 1749       9/28/2020    Secured:                                 $0.00   The claim is for a pre-petition product
                                                                                                                                               Administrative:                          $0.00   warranty liability, which was assumed
   2914 Montopolis Ste 200                                                                                                                     Priority:                                $0.00    by the Court-approved purchaser of
                                                                                                                                                                                                substantially all of the Debtors' assets,
   Austin, TX 78741                                                                                                                            Unsecured:                              $93.64
                                                                                                                                                                                                      Bucephalus Buyer, LLC.
                                                                                                                                               Total:                                  $93.64



69) Hydro Air Systems Inc                                   20-43597     Briggs & Stratton Corporation                 898        9/15/2020    Secured:                                 $0.00   The debtors books and records show no




                                                                                                    Page 9 of 26
                                     Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                  Pg 15 of 39
   Exhibit A ‐ No Liability Claims
   Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                           Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority                Basis for Proposed Modification
                                                                                                                                               Administrative:                         $0.00    liability owed to this claimant, and the
   Susanne Errichetti                                                                                                                          Priority:                               $0.00   claimant attached no support to validate
                                                                                                                                                                                                               this claim.
   PO Box 625                                                                                                                                  Unsecured:                              $0.00
   Patrick Springs, VA 24133                                                                                                                   Total:                                  $0.00



70) In Acquisition LLC                                     20-43597     Briggs & Stratton Corporation                  1190       9/21/2020    Secured:                                $0.00      The claimant attached no invoice
                                                                                                                                               Administrative:                         $0.00   support to the proof of claim form and
   Alisha Mirabal                                                                                                                              Priority:                               $0.00   the Debtors can't locate the claimant in
                                                                                                                                                                                                      their books and records.
   34 Tower St                                                                                                                                 Unsecured:                            $552.51
   Hudson, MA 01749-1721                                                                                                                       Total:                                $552.51



71) Jacks New Grass Inc                                    20-43597     Briggs & Stratton Corporation                  2306       11/2/2020    Secured:                              $0.00      The Debtors' books and records show
                                                                                                                                               Administrative:                   $3,016.73        no liability owed to this claimant.
   Jack Pendergrass, Owner                                                                                                                     Priority:                             $0.00
   4798 Kinnamon Rd                                                                                                                            Unsecured:                            $0.00
   Winston Salem, NC 27103-9605                                                                                                                Total:                            $3,016.73



72) Jacobson Transportation Company, Inc.                  20-43597     Briggs & Stratton Corporation                  2497       11/23/2020   Secured:                              $0.00       The claim relates to transportation
                                                                                                                                               Administrative:                  $29,524.62     services sub-contracted by FedEx, and
   Deborah L. Fletcher, Esq.                                                                                                                   Priority:                             $0.00         are the responsibility of FedEx.
   FisherBroyles, LLP                                                                                                                          Unsecured:                            $0.00
   338 Sharon Amity Road, #518                                                                                                                 Total:                           $29,524.62
   Charlotte, NC 28211

73) James B Manville                                       20-43597     Briggs & Stratton Corporation                  1533       10/6/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                               Administrative:                       $0.00        salary reduction occurred prior to
   3 Island Creek Dr                                                                                                                           Priority:                         $2,897.70      bankruptcy so there are no amounts
                                                                                                                                                                                                        owing to the claimant.
   Seale, AL 36875−3128                                                                                                                        Unsecured:                            $0.00
                                                                                                                                               Total:                            $2,897.70



74) James Smith                                            20-43597     Briggs & Stratton Corporation                  1929       10/2/2020    Secured:                                $0.00    Fidelity accounts are held by claimant
                                                                                                                                               Administrative:                         $0.00       and not held by the Debtor. No
   14316 Royal St George                                                                                                                       Priority:                               $0.00       amounts owing to the claimant.
   Athens, AL 35613-1710                                                                                                                       Unsecured:                             $13.44
                                                                                                                                               Total:                                 $13.44



75) James Wier                                             20-43597     Briggs & Stratton Corporation                  1660       10/7/2020    Secured:                              $0.00      The Debtors have no liability for this
                                                                                                                                               Administrative:                       $0.00     claim, as life insurance was terminated
   26098 Fawnwood Court                                                                                                                        Priority:                             $0.00         post closing for all employees
   Bonita Springs, FL 34134                                                                                                                    Unsecured:                      $100,250.00
                                                                                                                                               Total:                          $100,250.00



76) Jean M Hartmann                                        20-43597     Briggs & Stratton Corporation                  1675       10/7/2020    Secured:                              $0.00      The Debtors have no liability for this
                                                                                                                                               Administrative:                       $0.00     claim, as life insurance was terminated
   7015 River Hammock Drive #203                                                                                                               Priority:                             $0.00         post closing for all employees
   Bradenton, FL 34212                                                                                                                         Unsecured:                        $4,320.00
                                                                                                                                               Total:                            $4,320.00




                                                                                                   Page 10 of 26
                                      Case 20-43597        Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                      Pg 16 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                     Asserted
                           Claimant Name and Address          Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification



77) Jean M Hartmann                                            20-43597     Briggs & Stratton Corporation                  1678       10/7/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                                   Administrative:                       $0.00    Retiree Health and Welfare Benefits
    7015 River Hammock Drive #203                                                                                                                  Priority:                             $0.00
    Bradenton, FL 34212                                                                                                                            Unsecured:                       $55,000.00
                                                                                                                                                   Total:                           $55,000.00



78) Jeffrey Lee                                                20-43597     Briggs & Stratton Corporation                  1435       10/5/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                   Administrative:                       $0.00      support to validate the amount.
    1265 45th Avenue                                                                                                                               Priority:                         $2,041.33
    Vero Beach, FL 32966                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                   Total:                            $2,041.33



79) Jeffrey Zeiler                                             20-43597     Briggs & Stratton Corporation                  1681       10/7/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                   Administrative:                       $0.00   support to validate an allowed amount.
    Timothy H. Posnanski                                                                                                                           Priority:                             $0.00
    Husch Blackwelll LLP                                                                                                                           Unsecured:                            $0.00
    555 E. Wells Street Suite 1900                                                                                                                 Total:                                $0.00
    Milwaukee, WI 53202

80) Jennifer Mullen                                            20-43597     Briggs & Stratton Corporation                  522         9/8/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                   Administrative:                       $0.00   Debtors have no record of any liability
    1441 State Hwy 164                                                                                                                             Priority:                        $13,650.00       due and owing to the claimant.
    Hubertus, WI 53033                                                                                                                             Unsecured:                       $18,822.67
                                                                                                                                                   Total:                           $32,472.67



81) Jill M Firehammer                                          20-43597     Briggs & Stratton Corporation                  1470       10/6/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                   Administrative:                       $0.00      salary reduction occurred prior to
    N8396 Schulz Rd                                                                                                                                Priority:                         $3,543.84   bankruptcy so there are amounts owing
                                                                                                                                                                                                              to the claimant.
    Beaver Dam, WI 53916                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                   Total:                            $3,543.84



82) Jill M Firehammer                                          20-43597     Briggs & Stratton Corporation                  1471       10/6/2020    Secured:                              $0.00   Court approved the termination of the
                                                                                                                                                   Administrative:                       $0.00   Retiree Health and Welfare Benefits.
    N8396 Schulz Rd                                                                                                                                Priority:                         $1,927.75
    Beaver Dam, WI 53916                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                   Total:                            $1,927.75



83) Jill M Firehammer                                          20-43597     Briggs & Stratton Corporation                  1473       10/6/2020    Secured:                              $0.00     The claimant did not elect COBRA,
                                                                                                                                                   Administrative:                       $0.00    therefore there is no liability owed by
    N8396 Schulz Rd                                                                                                                                Priority:                         $6,807.24   the Debtors to the claimant on account
                                                                                                                                                                                                               of COBRA
    Beaver Dam, WI 53916                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                   Total:                            $6,807.24



84) Joanne Olson, Estate Representative For Marlin Olson       20-43597     Briggs & Stratton Corporation                  1425       10/5/2020    Secured:                              $0.00   This is a litigation-related claim, which
                                                                                                                                                   Administrative:                       $0.00   has been dismissed and is therefore not
                                                                                                                                                                                                           li bili   f h D b




                                                                                                       Page 11 of 26
                                      Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 17 of 39
    Exhibit A ‐ No Liability Claims
    Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification
    Weitz & Luxenberg P.C.                                                                                                                      Priority:                               $0.00         a liability of the Debtors.
    700 Broadway                                                                                                                                Unsecured:                              $0.00
    New York, NY 10003                                                                                                                          Total:                                  $0.00



85) John S Scherrer                                         20-43597     Briggs & Stratton Corporation                  1475       10/6/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00      support to validate the amount.
    712 Shady Ln                                                                                                                                Priority:                               $0.00
    Oconomowoc, WI 53066-4173                                                                                                                   Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00



86) John Volmer                                             20-43597     Briggs & Stratton Corporation                  2586       4/23/2021    Secured:                              $0.00         The cause of action to which this
                                                                                                                                                Administrative:                       $0.00     litigation-related claim relates occurred
    James C. Denorscia                                                                                                                          Priority:                             $0.00     in November 2020 and is not a liability
                                                                                                                                                                                                         of the Debtors' estates.
    Marder Nass & Wiener PLLC                                                                                                                   Unsecured:                      $300,000.00
    450 Seventh Ave                                                                                                                             Total:                          $300,000.00
    New York, NY 10123

87) Jonesboro Bolt & Supply, Inc.                           20-43597     Briggs & Stratton Corporation                  2298       10/30/2020   Secured:                                $0.00    Claim asserts post-petition amounts,
                                                                                                                                                Administrative:                       $414.00      which is a liability of the Court-
    2516 Commerce Drive                                                                                                                         Priority:                               $0.00   approved purchaser of substantially all
                                                                                                                                                                                                  of the Debtors' assets, Bucephalus
    Jonesboro, AR 72401                                                                                                                         Unsecured:                              $0.00
                                                                                                                                                                                                             Buyer, LLC.
                                                                                                                                                Total:                                $414.00



88) Joyce L Bezold                                          20-43597     Briggs & Stratton Corporation                  2047       10/5/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00   support to validate an allowed amount.
    Joyce L Bezold Tr                                                                                                                           Priority:                               $0.00
    6581 Murnan Rd                                                                                                                              Unsecured:                              $0.00
    Cold Spring, KY 41076                                                                                                                       Total:                                  $0.00



89) Kayla Corbett                                           20-43597     Briggs & Stratton Corporation                  556        9/14/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                Administrative:                       $0.00      claimant voluntarily resigned so there
    326 Pitts Drive                                                                                                                             Priority:                         $4,248.00     are no amounts owing to the claimant.
    Columbia, TN 38401                                                                                                                          Unsecured:                            $0.00
                                                                                                                                                Total:                            $4,248.00



90) Kellys Garage                                           20-43597     Briggs & Stratton Corporation                  654        9/14/2020    Secured:                                $0.00   Claim asserts that no amount is owed to
                                                                                                                                                Administrative:                         $0.00                 the claimant.
    2868 State Route 246                                                                                                                        Priority:                               $0.00
    Perry, NY 14530-9710                                                                                                                        Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00



91) Kenneth Fleener                                         20-43597     Briggs & Stratton Corporation                  1949       10/7/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00      support to validate the amount.
    1421 E Henry Clay St                                                                                                                        Priority:                               $0.00
    Whitefish Bay, WI 53217                                                                                                                     Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00




                                                                                                    Page 12 of 26
                                     Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 18 of 39
   Exhibit A ‐ No Liability Claims
   Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification


92) Kenneth Neuburg                                         20-43597     Briggs & Stratton Corporation                  457        9/10/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                Administrative:                       $0.00    claimant was paid severance amounts
   459 Riverbend Ct                                                                                                                             Priority:                         $5,573.33   owing ($4,463.33). Remaining amounts
                                                                                                                                                                                                     relate to Rebate program
   Hartford, WI 53027                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                Total:                            $5,573.33



93) Kevin Corbett                                           20-43597     Briggs & Stratton Corporation                  557        9/14/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                Administrative:                       $0.00    claimant voluntarily resigned so there
   326 Pitts Drive                                                                                                                              Priority:                         $3,936.00   are no amounts owing to the claimant.
   Columbia, TN 38401-3840                                                                                                                      Unsecured:                            $0.00
                                                                                                                                                Total:                            $3,936.00



94) Kimberly Barron                                         20-43597     Briggs & Stratton Corporation                  1558       10/7/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                       $0.00      support to validate the amount.
   C/O Therese A. Schellhammer                                                                                                                  Priority:                         $1,517.40
   123 South Second                                                                                                                             Unsecured:                            $0.00
   PO Box 1226                                                                                                                                  Total:                            $1,517.40
   Poplar Bluff, MO 63902−1226

95) Krimhild Kling                                          20-43597     Briggs & Stratton Corporation                  526         9/8/2020    Secured:                              $0.00    Claimant is still an active employee so
                                                                                                                                                Administrative:                       $0.00        there is no severance liability.
   325 Union Street                                                                                                                             Priority:                        $13,650.00
   Johnson Creek, WI 53038                                                                                                                      Unsecured:                            $0.00
                                                                                                                                                Total:                           $13,650.00



96) Leonard Gary                                            20-43597     Briggs & Stratton Corporation                  1196       9/18/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                       $0.00   support to validate an allowed amount.
   104 Twin Lakes Dr                                                                                                                            Priority:                             $0.00
   St Augustine, FL 32084                                                                                                                       Unsecured:                            $0.00
                                                                                                                                                Total:                                $0.00



97) Liberty Mutual Insurance                                20-43597     Briggs & Stratton Corporation                  2034       10/2/2020    Secured:                              $0.00   Claim asserts that no amount is owed to
                                                                                                                                                Administrative:                       $0.00                 the claimant.
   Attn K. Potvin                                                                                                                               Priority:                             $0.00
   Liberty Mutual Insurance Company                                                                                                             Unsecured:                            $0.00
   100 Liberty Way                                                                                                                              Total:                                $0.00
   Dover, NH 03820

98) Linda F. Head                                           20-43597     Briggs & Stratton Corporation                  1457       10/5/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                       $0.00      support to validate the amount.
   c/o Therese A. Schellhammer                                                                                                                  Priority:                         $1,236.40
   123 South Second                                                                                                                             Unsecured:                            $0.00
   PO Box 1226                                                                                                                                  Total:                            $1,236.40
   Poplar Bluff, MO 63902-1226

99) Linda F. Head                                           20-43597     Briggs & Stratton Corporation                  1617       10/7/2020    Secured:                              $0.00    Fidelity accounts are held by claimant
                                                                                                                                                Administrative:                       $0.00       and not held by the Debtor. No
   C/O Therese A. Schellhammer                                                                                                                  Priority:                        $10,529.56       amounts owing to the claimant.




                                                                                                    Page 13 of 26
                                       Case 20-43597   Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                  Pg 19 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                 Asserted
                           Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification
     123 South Second                                                                                                                          Unsecured:                            $0.00
     PO Box 1226                                                                                                                               Total:                           $10,529.56
     Poplar Bluff, MO 63902−1226

100) Linda F. Head                                         20-43597     Briggs & Stratton Corporation                  1620       10/7/2020    Secured:                              $0.00     Fidelity accounts are held by claimant
                                                                                                                                               Administrative:                       $0.00        and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                               Priority:                        $13,650.00        amounts owing to the claimant.
     123 South Second                                                                                                                          Unsecured:                       $12,810.32
     PO Box 1226                                                                                                                               Total:                           $26,460.32
     Poplar Bluff, MO 63902-1226

101) Linda Fleener                                         20-43597     Briggs & Stratton Corporation                  1953       10/7/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                         $0.00   support to validate an allowed amount.
     1421 E Henry Clay St                                                                                                                      Priority:                               $0.00
     Whitefish Bay, WI 53217                                                                                                                   Unsecured:                              $0.00
                                                                                                                                               Total:                                  $0.00



102) Lois Ruttenberg                                       20-43597     Briggs & Stratton Corporation                  2020       10/2/2020    Secured:                              $0.00      The claimant did not attach enough
                                                                                                                                               Administrative:                       $0.00       support to validate the amount.
     3137 Bonnyvale Rd                                                                                                                         Priority:                             $0.00
     Guilford, VT 05301                                                                                                                        Unsecured:                       $15,000.00
                                                                                                                                               Total:                           $15,000.00



103) Lois Ruttenberg And Jane Costa                        20-43597     Briggs & Stratton Corporation                  2021       10/2/2020    Secured:                              $0.00      The claimant did not attach enough
                                                                                                                                               Administrative:                       $0.00       support to validate the amount.
     Lois Ruttenberg                                                                                                                           Priority:                             $0.00
     3137 Bonnyvale Rd                                                                                                                         Unsecured:                       $15,000.00
     Guilford, VT 05301                                                                                                                        Total:                           $15,000.00



104) Luke Davidson                                         20-43597     Briggs & Stratton Corporation                  1560       10/7/2020    Secured:                              $0.00     Fidelity accounts are held by claimant
                                                                                                                                               Administrative:                       $0.00        and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                               Priority:                         $1,203.03        amounts owing to the claimant.
     123 South Second                                                                                                                          Unsecured:                            $0.00
     PO Box 1226                                                                                                                               Total:                            $1,203.03
     Poplar Bluff, MO 63902-1226

105) Luke Davidson                                         20-43597     Briggs & Stratton Corporation                  1562       10/7/2020    Secured:                              $0.00      The claimant did not attach enough
                                                                                                                                               Administrative:                       $0.00       support to validate the amount.
     C/O Therese A. Schellhammer                                                                                                               Priority:                         $1,348.80
     123 South Second                                                                                                                          Unsecured:                            $0.00
     PO Box 1226                                                                                                                               Total:                            $1,348.80
     Poplar Bluff,, MO 63902-1226

106) Lynn M Hennecke                                       20-43597     Briggs & Stratton Corporation                  1458       10/5/2020    Secured:                                $0.00   Court approved the termination of the
                                                                                                                                               Administrative:                         $0.00    Retiree Health and Welfare Benefits
     9109 N 70th St                                                                                                                            Priority:                               $0.00
     Milwaukee, WI 53223-2115                                                                                                                  Unsecured:                            $723.00
                                                                                                                                               Total:                                $723.00




                                                                                                   Page 14 of 26
                                       Case 20-43597     Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                    Pg 20 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                   Asserted
                             Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification
107) Mae Mosley                                              20-43597     Briggs & Stratton Corporation                  1750       9/28/2020    Secured:                              $0.00    Court approved the termination of the
                                                                                                                                                 Administrative:                       $0.00     Retiree Health and Welfare Benefits
     12742 Shady Ridge Lane                                                                                                                      Priority:                       $560,070.72
     Farragut, TN 37934                                                                                                                          Unsecured:                            $0.00
                                                                                                                                                 Total:                          $560,070.72



108) Magnetic Sensors Corporation                            20-43597     Briggs & Stratton Corporation                  196        8/19/2020    Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                 Administrative:                       $0.00   be post-petition and are a liability of the
     1365 N Mccan St                                                                                                                             Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                substantially all of the debtors' assets,
     Anaheim, CA 92806-1316                                                                                                                      Unsecured:                        $2,326.54
                                                                                                                                                                                                      Bucephalus Buyer, LLC.
                                                                                                                                                 Total:                            $2,326.54



109) Mara Novakovich                                         20-43597     Briggs & Stratton Corporation                  648        9/14/2020    Secured:                              $0.00    Court approved the termination of the
                                                                                                                                                 Administrative:                       $0.00     Retiree Health and Welfare Benefits
     5400 S. Honey Crk Dr.                                                                                                                       Priority:                             $0.00
     Greenfield, WI 53221                                                                                                                        Unsecured:                        $8,000.00
                                                                                                                                                 Total:                            $8,000.00



110) Marcia Raven                                            20-43597     Briggs & Stratton Corporation                  2008       10/1/2020    Secured:                              $0.00   The debtors books and records show no
                                                                                                                                                 Administrative:                       $0.00    liability owed to this claimant, and the
     568 Daniel St.                                                                                                                              Priority:                             $0.00   claimant attached no support to validate
                                                                                                                                                                                                               this claim.
     Central Point, OR 97502                                                                                                                     Unsecured:                       $10,175.00
                                                                                                                                                 Total:                           $10,175.00



111) Mark A Rickert                                          20-43597     Briggs & Stratton Corporation                  501        9/12/2020    Secured:                              $0.00    Fidelity accounts are held by claimant
                                                                                                                                                 Administrative:                       $0.00       and not held by the Debtor. No
     1005 Payne St                                                                                                                               Priority:                        $12,891.05       amounts owing to the claimant.
     Murray, KY 42071-1957                                                                                                                       Unsecured:                            $0.00
                                                                                                                                                 Total:                           $12,891.05



112) Mary Griffin                                            20-43597     Briggs & Stratton Corporation                  1384       10/5/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                 Administrative:                       $0.00     claimant is not owed any amounts
     3930 W Rochelle Ave                                                                                                                         Priority:                             $0.00     under the Supplemental Employee
                                                                                                                                                                                                          Retirement Plan
     Milwaukee, WI 53209-2345                                                                                                                    Unsecured:                            $0.00
                                                                                                                                                 Total:                                $0.00



113) Mary L Janowitsch                                       20-43597     Briggs & Stratton Corporation                  1956       10/6/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                                 Administrative:                       $0.00   claim, as life insurance was terminated
     2460 Stoney Ln                                                                                                                              Priority:                         $8,000.00       post closing for all employees
     Grafton, WI 53024                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                 Total:                            $8,000.00



114) Mary Weckerle                                           20-43597     Briggs & Stratton Corporation                  2119       10/7/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                 Administrative:                       $0.00   support to validate an allowed amount.
     1057 Rocky Rd                                                                                                                               Priority:                             $0.00
     St Germain, WI 54558                                                                                                                        Unsecured:                            $0.00




                                                                                                     Page 15 of 26
                                       Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 21 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                   Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed              Claim Amount and Priority             Basis for Proposed Modification
                                                                                                                                                Total:                                 $0.00



115) Mcdade, Christopher                                    20-43597     Briggs & Stratton Corporation                  1198       9/22/2020    Secured:                               $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                        $0.00   support to validate an allowed amount.
     120 Boyd Road                                                                                                                              Priority:                              $0.00
     Shorter, AL 36075                                                                                                                          Unsecured:                             $0.00
                                                                                                                                                Total:                                 $0.00



116) Mckenzie, Rick                                         20-43597     Briggs & Stratton Corporation                  207        8/21/2020    Secured:                               $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                        $0.00   support to validate an allowed amount.
     PO Box 1515                                                                                                                                Priority:                              $0.00
     Murray, KY 42071-0027                                                                                                                      Unsecured:                             $0.00
                                                                                                                                                Total:                                 $0.00



117) Melody R Gelb                                          20-43597     Briggs & Stratton Corporation                  908        9/14/2020    Secured:                               $0.00    The claimant did not attach enough
                                                                                                                                                Administrative:                   $10,000.00     support to validate the amount.
     10725 Casey Dr                                                                                                                             Priority:                              $0.00
     Newport Richey, FL 34654                                                                                                                   Unsecured:                             $0.00
                                                                                                                                                Total:                            $10,000.00



118) Meredith Freeland                                      20-43597     Briggs & Stratton Corporation                  809        9/28/2020    Secured:                               $0.00    The Debtors have no liability for this
                                                                                                                                                Administrative:                        $0.00   claim, as life insurance was terminated
     119 E Monroe St                                                                                                                            Priority:                          $3,000.00       post closing for all employees
     Port Washington, WI 53074-1324                                                                                                             Unsecured:                             $0.00
                                                                                                                                                Total:                             $3,000.00



119) Mitchel Barks                                          20-43597     Briggs & Stratton Corporation                  1460       10/5/2020    Secured:                               $0.00    The claimant did not attach enough
                                                                                                                                                Administrative:                        $0.00     support to validate the amount.
     C/O Therese A. Schellhammer                                                                                                                Priority:                          $2,405.00
     123 South Second                                                                                                                           Unsecured:                             $0.00
     PO Box 1226                                                                                                                                Total:                             $2,405.00
     Poplar Bluff, MO 63902-1226

120) Mitchel Barks                                          20-43597     Briggs & Stratton Corporation                  1583       10/7/2020    Secured:                               $0.00   Fidelity accounts are held by claimant
                                                                                                                                                Administrative:                        $0.00      and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                                Priority:                         $13,650.00      amounts owing to the claimant.
     123 South Second                                                                                                                           Unsecured:                       $123,505.02
     PO Box 1226                                                                                                                                Total:                           $137,155.02
     Poplar Bluff, MO 63902-1226

121) National Distribution Centers, LLC                     20-43597     Briggs & Stratton Corporation                  260        8/26/2020    Secured:                               $0.00   The Debtors' books and records show
                                                                                                                                                Administrative:                        $0.00     no liability owed to this claimant.
     Legal Department                                                                                                                           Priority:                              $0.00
     2 Cooper Street                                                                                                                            Unsecured:                         $1,272.18
     Camden, NJ 08102                                                                                                                           Total:                             $1,272.18



122) National Distribution Centers, LLC                     20-43597     Briggs & Stratton Corporation                  2408       11/9/2020    Secured:                               $0.00   Asserted amounts were determined to




                                                                                                    Page 16 of 26
                                       Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 22 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification
                                                                                                                                                Administrative:                   $2,781.00     be post-petition and are a liability of the
     Legal Department                                                                                                                           Priority:                             $0.00          Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the debtors' assets,
     2 Cooper Street                                                                                                                            Unsecured:                            $0.00
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
     Camden, NJ 08102                                                                                                                           Total:                            $2,781.00



123) National Grid                                          20-43597     Briggs & Stratton Corporation                  637        9/21/2020    Secured:                              $0.00      The Debtors' books and records show
                                                                                                                                                Administrative:                       $0.00        no liability owed to this claimant.
     300 Erie Blvd W.                                                                                                                           Priority:                             $0.00
     Syracuse, NY 13202                                                                                                                         Unsecured:                       $10,365.76
                                                                                                                                                Total:                           $10,365.76



124) Onofry Kuklinski                                       20-43597     Briggs & Stratton Corporation                  1147       9/18/2020    Secured:                              $0.00     Court approved the termination of the
                                                                                                                                                Administrative:                       $0.00      Retiree Health and Welfare Benefits
     173643 Kennel Ln                                                                                                                           Priority:                        $50,000.00
     Hatley, WI 54440                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                Total:                           $50,000.00



125) Patricia Olszewski                                     20-43597     Briggs & Stratton Corporation                  914        9/15/2020    Secured:                                $0.00    The Debtors' books and records show
                                                                                                                                                Administrative:                         $0.00    no liability owed to this claimant, and
     5424 West Burnham Street                                                                                                                   Priority:                               $0.00     the claimant attached no support to
                                                                                                                                                                                                            validate this claim.
     West Milwaukee, WI 53214                                                                                                                   Unsecured:                            $528.95
                                                                                                                                                Total:                                $528.95



126) Patricia Przanowski                                    20-43597     Briggs & Stratton Corporation                  816        9/28/2020    Secured:                              $0.00     Court approved the termination of the
                                                                                                                                                Administrative:                   $6,000.00      Retiree Health and Welfare Benefits
     8220 Heatherwood Dr.                                                                                                                       Priority:                             $0.00
     Florence, KY 41042                                                                                                                         Unsecured:                            $0.00
                                                                                                                                                Total:                            $6,000.00



127) Patricia S. Conger                                     20-43597     Briggs & Stratton Corporation                  1908       9/30/2020    Secured:                                $0.00    The Debtors' books and records show
                                                                                                                                                Administrative:                         $0.00    no liability owed to this claimant, and
     718 Marywood Chase                                                                                                                         Priority:                               $0.00     the claimant attached no support to
                                                                                                                                                                                                            validate this claim.
     Houston, TX 77079                                                                                                                          Unsecured:                            $360.00
                                                                                                                                                Total:                                $360.00



128) Pfannenberg Sales America LLC                          20-43597     Briggs & Stratton Corporation                  211        8/21/2020    Secured:                              $0.00      Asserted amounts were determined to
                                                                                                                                                Administrative:                       $0.00     be post-petition and are a liability of the
     68 Ward Road                                                                                                                               Priority:                             $0.00          Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the debtors' assets,
     Lancaster, NY 14086                                                                                                                        Unsecured:                        $2,422.50
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
                                                                                                                                                Total:                            $2,422.50



129) Philip Christianson                                    20-43597     Briggs & Stratton Corporation                  1728       9/25/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00   support to validate an allowed amount.
     3010 Valley Ave                                                                                                                            Priority:                               $0.00
     West Bend, WI 53095                                                                                                                        Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00




                                                                                                    Page 17 of 26
                                       Case 20-43597        Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                       Pg 23 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                      Asserted
                                Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification



130) Phillip L. Damuth                                          20-43597     Briggs & Stratton Corporation                  1395       10/5/2020    Secured:                              $0.00       The claimant did not attach enough
                                                                                                                                                    Administrative:                       $0.00        support to validate the amount.
     5646 Whitaker Rd                                                                                                                               Priority:                             $0.00
     Lowbille, NY 13367                                                                                                                             Unsecured:                        $1,543.30
                                                                                                                                                    Total:                            $1,543.30



131) Poclain Hydraulics, Inc.                                   20-43597     Briggs & Stratton Corporation                  721        10/5/2020    Secured:                              $0.00      The Debtors' books and records show
                                                                                                                                                    Administrative:                       $0.00        no liability owed to this claimant.
     1300 Grandview Parkway                                                                                                                         Priority:                             $0.00
     Sturtevant, WI 53177                                                                                                                           Unsecured:                        $2,168.00
                                                                                                                                                    Total:                            $2,168.00



132) Power Plus Cleaning Solutions                              20-43597     Briggs & Stratton Corporation                  655        9/14/2020    Secured:                                $0.00    The Debtors' books and records show
                                                                                                                                                    Administrative:                         $0.00      no liability owed to this claimant.
     1525 N Endeavor Ln Ste O                                                                                                                       Priority:                               $0.00
     Anaheim, CA 92801-1156                                                                                                                         Unsecured:                            $231.36
                                                                                                                                                    Total:                                $231.36



133) Prairie View Roofing And Development                       20-43598     Allmand Bros., Inc.                             39        9/21/2020    Secured:                                $0.00    Asserted amounts were determined to
                                                                                                                                                    Administrative:                         $0.00   be post-petition and are a liability of the
     Prairie View Roofing and Development                                                                                                           Priority:                               $0.00        Court-approved purchaser of
                                                                                                                                                                                                     substantially all of the debtors' assets,
     3215 E. 97th                                                                                                                                   Unsecured:                            $339.30
                                                                                                                                                                                                           Bucephalus Buyer, LLC.
     Kearney, NE 68847-5209                                                                                                                         Total:                                $339.30



134) Rachele Lehr                                               20-43597     Briggs & Stratton Corporation                  1530       10/6/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                    Administrative:                         $0.00      support to validate the amount.
     Timothy H. Posnanski                                                                                                                           Priority:                               $0.00
     Husch Blackewell LLP                                                                                                                           Unsecured:                              $0.00
     555 E. Wells Street, #1900                                                                                                                     Total:                                  $0.00
     Milwaukee, WI 53202

135) Ralph D Cossey                                             20-43597     Briggs & Stratton Corporation                  1990       10/6/2020    Secured:                              $0.00      Claimant is still an active employee so
                                                                                                                                                    Administrative:                       $0.00          there is no severance liability.
     9356 State Route 94 E                                                                                                                          Priority:                        $13,650.00
     Murray, KY 42071                                                                                                                               Unsecured:                       $87,790.62
                                                                                                                                                    Total:                          $101,440.62



136) Ralph Rush                                                 20-43597     Briggs & Stratton Corporation                  1153       9/18/2020    Secured:                              $0.00      The Debtors have no liability for this
                                                                                                                                                    Administrative:                  $10,000.00     claim, as life insurance was terminated
     3540 North Hualapai Way, Unit 1008                                                                                                             Priority:                             $0.00         post closing for all employees
     Las Vegas, NV 89129                                                                                                                            Unsecured:                            $0.00
                                                                                                                                                    Total:                           $10,000.00



137) Randall Jay Klotka                                         20-43597     Briggs & Stratton Corporation                  1676       10/7/2020    Secured:                                $0.00   Court approved the termination of the
                                                                                                                                                    Administrative:                         $0.00    Retiree Health and Welfare Benefits




                                                                                                        Page 18 of 26
                                       Case 20-43597                      Doc 1802            Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                                        Pg 24 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                                       Asserted
                             Claimant Name and Address                          Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority              Basis for Proposed Modification
     820 Prairie Run                                                                                                                                                 Priority:                        $41,102.64
     Grafton, WI 53024                                                                                                                                               Unsecured:                            $0.00
                                                                                                                                                                     Total:                           $41,102.64



138) Rebecca S. Giessel                                                          20-43597     Briggs & Stratton Corporation                  980        10/1/2020    Secured:                               $0.00   Court approved the termination of the
                                                                                                                                                                     Administrative:                        $0.00    Retiree Health and Welfare Benefits
     536 W. Wisconsin Ave.                                                                                                                                           Priority:                              $0.00
     Pewaukee, WI 53072                                                                                                                                              Unsecured:                            $88.89
                                                                                                                                                                     Total:                                $88.89



139) Rebecca S. Giessel                                                          20-43597     Briggs & Stratton Corporation                  981        10/1/2020    Secured:                              $0.00     The Debtors have no liability for this
                                                                                                                                                                     Administrative:                       $0.00    claim, as life insurance was terminated
     536 W. Wisconsin Ave.                                                                                                                                           Priority:                             $0.00        post closing for all employees
     Pewaukee, WI 53072                                                                                                                                              Unsecured:                       $16,000.00
                                                                                                                                                                     Total:                           $16,000.00



140) Rhode Island Division Of Taxation                                           20-43597     Briggs & Stratton Corporation                  2537       12/14/2020   Secured:                              $0.00       After reviewing their books and
                                                                                                                                                                     Administrative:                       $0.00    records, the Debtors' have no record of
     One Capitol Hill                                                                                                                                                Priority:                             $0.00           owing the asserted taxes.
     Providence, RI 02908-5802                                                                                                                                       Unsecured:                        $3,217.94
                                                                                                                                                                     Total:                            $3,217.94



141) Rhonda Bell                                                                 20-43597     Briggs & Stratton Corporation                  1595       10/7/2020    Secured:                              $0.00    Fidelity accounts are held by claimant
                                                                                                                                                                     Administrative:                       $0.00       and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                                                     Priority:                        $12,031.60       amounts owing to the claimant.
     123 South Second                                                                                                                                                Unsecured:                            $0.00
     PO Box 1226                                                                                                                                                     Total:                           $12,031.60
     Poplar Bluff, MO 63902-1226

142) Rhonda Bell                                                                 20-43597     Briggs & Stratton Corporation                  1601       10/7/2020    Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                                     Administrative:                       $0.00      support to validate the amount.
     C/O Therese A. Schellhammer                                                                                                                                     Priority:                         $1,292.60
     123 South Second                                                                                                                                                Unsecured:                            $0.00
     PO Box 1226                                                                                                                                                     Total:                            $1,292.60
     Poplar Bluff, MO 63902-1226

143) Richard Cleveland, Estate Representative For Looney Conway Cleveland Jr.    20-43597     Briggs & Stratton Corporation                  1427       10/5/2020    Secured:                               $0.00    The underlying case relating to this
                                                                                                                                                                     Administrative:                        $0.00   litigation-related claim was settled in
     Weitz & Luxenberg P.C.                                                                                                                                          Priority:                              $0.00   2017 and is therefore not a liability of
                                                                                                                                                                                                                                  the Debtors.
     700 Broadway                                                                                                                                                    Unsecured:                             $0.00
     New York, NY 10003                                                                                                                                              Total:                                 $0.00



144) Richard M Guthrie                                                           20-43597     Briggs & Stratton Corporation                  514         9/4/2020    Secured:                              $0.00    Claimant is still an active employee so
                                                                                                                                                                     Administrative:                       $0.00        there is no severance liability.
     821 Florence Street                                                                                                                                             Priority:                        $13,650.00
     Fort Atkinson, WI 53538                                                                                                                                         Unsecured:                       $18,439.87
                                                                                                                                                                     Total:                           $32,089.87




                                                                                                                         Page 19 of 26
                                       Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 25 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification


145) Richard M. Acker                                       20-43597     Briggs & Stratton Corporation                  1538       10/6/2020    Secured:                              $0.00     Court approved the termination of the
                                                                                                                                                Administrative:                       $0.00      Retiree Health and Welfare Benefits
     W311S292 Wildwood Trl                                                                                                                      Priority:                             $0.00
     Delafield, WI 53018-3247                                                                                                                   Unsecured:                       $49,813.76
                                                                                                                                                Total:                           $49,813.76



146) Ricky Bernard Lacy                                     20-43597     Briggs & Stratton Corporation                  351        4/20/2021    Secured:                        $450,000.00     There is no known filed lawsuit relating
                                                                                                                                                Administrative:                       $0.00     to this individual and prima facie claim
     6333 West Congress Street                                                                                                                  Priority:                        $50,000.00                 has not been met.
     Milwaukee, WI 53218                                                                                                                        Unsecured:                            $0.00
                                                                                                                                                Total:                          $500,000.00



147) Ricoh-Usa, Inc.                                        20-43597     Briggs & Stratton Corporation                  2129       10/7/2020    Secured:                              $0.00      The claimant attached no support to
                                                                                                                                                Administrative:                       $0.00              validate this claim.
     3920 Arkwright Rd., Suite 400                                                                                                              Priority:                             $0.00
     Macon, GA 31210                                                                                                                            Unsecured:                       $74,663.88
                                                                                                                                                Total:                           $74,663.88



148) Robert Kroll                                           20-43597     Briggs & Stratton Corporation                  884        9/16/2020    Secured:                              $0.00      The Debtors have no liability for this
                                                                                                                                                Administrative:                       $0.00     claim, as life insurance was terminated
     704 N 40th St                                                                                                                              Priority:                         $3,000.00         post closing for all employees.
     Sheboygan, WI 53081                                                                                                                        Unsecured:                            $0.00
                                                                                                                                                Total:                            $3,000.00



149) Robert Owen Taylor Linda Sue Taylor Jt/ten             20-43597     Briggs & Stratton Corporation                  657        9/14/2020    Secured:                                $0.00   Claimant asserts a claim on account of
                                                                                                                                                Administrative:                       $490.28    an equity interest that was cancelled
     Robert Owen Taylor                                                                                                                         Priority:                               $0.00    under the Debtors’ confirmed Plan.
     3857 Old Hwy 50                                                                                                                            Unsecured:                              $0.00
     Xenia, IL 62899                                                                                                                            Total:                                $490.28



150) Robert Weber                                           20-43597     Briggs & Stratton Corporation                  1293       9/21/2020    Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00   support to validate an allowed amount.
     P. O. Box 103                                                                                                                              Priority:                               $0.00
     Kirkwood, CA 95646                                                                                                                         Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00



151) Roberta Saldivor                                       20-43597     Briggs & Stratton Corporation                  2490       11/23/2020   Secured:                                $0.00     The claimant did not attach enough
                                                                                                                                                Administrative:                         $0.00   support to validate an allowed amount.
     531 Gascoigne Drive                                                                                                                        Priority:                               $0.00
     Waukesha, WI 53188                                                                                                                         Unsecured:                              $0.00
                                                                                                                                                Total:                                  $0.00



152) Roger Brinner                                          20-43597     Briggs & Stratton Corporation                  480        9/10/2020    Secured:                              $0.00      The claimant attached no support to
                                                                                                                                                Administrative:                       $0.00              validate this claim.
     6885 N Ocean Blvd Apt 205                                                                                                                  Priority:                        $12,500.00




                                                                                                    Page 20 of 26
                                       Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                   Pg 26 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                            Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification
     Ocean Ridge, FL 33435-3342                                                                                                                 Unsecured:                            $0.00
                                                                                                                                                Total:                           $12,500.00



153) Roger Brinner                                          20-43597     Briggs & Stratton Corporation                  479        9/10/2020    Secured:                              $0.00      The claimant attached no support to
                                                                                                                                                Administrative:                       $0.00              validate this claim.
     6885 N Ocean Blvd Apt 205                                                                                                                  Priority:                             $0.00
     Ocean Ridge, FL 33435-3342                                                                                                                 Unsecured:                       $10,000.00
                                                                                                                                                Total:                           $10,000.00



154) Rosalie Malloy                                         20-43597     Briggs & Stratton Corporation                  1605       10/7/2020    Secured:                              $0.00      Fidelity accounts are held by claimant
                                                                                                                                                Administrative:                       $0.00         and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                                Priority:                        $11,649.15         amounts owing to the claimant.
     123 South Second                                                                                                                           Unsecured:                            $0.00
     PO Box 1226                                                                                                                                Total:                           $11,649.15
     Poplar Bluff, MO 63902-1226

155) Rosalie Malloy                                         20-43597     Briggs & Stratton Corporation                  1609       10/7/2020    Secured:                              $0.00      Fidelity accounts are held by claimant
                                                                                                                                                Administrative:                       $0.00         and not held by the Debtor. No
     C/O Therese A. Schellhammer                                                                                                                Priority:                        $13,650.00         amounts owing to the claimant.
     123 South Second                                                                                                                           Unsecured:                       $26,264.31
     PO Box 1226                                                                                                                                Total:                           $39,914.31
     Poplar Bluff, MO 63902-1226

156) RS Hollinger & Sons                                    20-43597     Briggs & Stratton Corporation                  250        8/25/2020    Secured:                              $0.00     The claim is for a pre-petition product
                                                                                                                                                Administrative:                       $0.00     warranty liability, which was assumed
     113 W Main St                                                                                                                              Priority:                             $0.00      by the Court-approved purchaser of
                                                                                                                                                                                                substantially all of the debtors' assets,
     Mountville, PA 17554                                                                                                                       Unsecured:                        $6,269.58
                                                                                                                                                                                                      Bucephalus Buyer, LLC.
                                                                                                                                                Total:                            $6,269.58



157) Ruth Fellows                                           20-43597     Briggs & Stratton Corporation                  1665       10/7/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                Administrative:                       $0.00        salary reduction occurred prior to
     3803 Flagstone Court                                                                                                                       Priority:                             $0.00      bankruptcy so there are no amounts
                                                                                                                                                                                                         owing to the claimant.
     Opelika, AL 36804                                                                                                                          Unsecured:                        $6,000.00
                                                                                                                                                Total:                            $6,000.00



158) S & W Auto Parts                                       20-43598     Allmand Bros., Inc.                             69        11/2/2020    Secured:                                $0.00    Asserted amounts were determined to
                                                                                                                                                Administrative:                       $244.04   be post-petition and are a liability of the
     C/O Dale Geiselman                                                                                                                         Priority:                               $0.00        Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the Debtors' assets,
     1009 4th Avenue                                                                                                                            Unsecured:                              $0.00
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
     PO Box 615                                                                                                                                 Total:                                $244.04
     Holdrege, NE 68949

159) Sandberg Phoenix & Von Gontard P.C.                    20-43597     Briggs & Stratton Corporation                  2448       11/6/2020    Secured:                              $0.00        The claim relates to legal services
                                                                                                                                                Administrative:                  $32,689.70        provided on behalf of the debtors'
     Sharon L. Stolte                                                                                                                           Priority:                             $0.00          insurance providers and is the
                                                                                                                                                                                                  responsibility of the same insurance
     4600 Madison Ave, Suite 1000                                                                                                               Unsecured:                            $0.00
                                                                                                                                                                                                                providers.
     Kansas City, MO 64112                                                                                                                      Total:                           $32,689.70




                                                                                                    Page 21 of 26
                                       Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                     Pg 27 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                    Asserted
                             Claimant Name and Address       Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority              Basis for Proposed Modification
160) Scott A Funke                                            20-43597     Briggs & Stratton Corporation                  1518       10/6/2020    Secured:                              $0.00     Court approved the termination of the
                                                                                                                                                  Administrative:                       $0.00      Retiree Health and Welfare Benefits
     4093 S Wilshire Ct                                                                                                                           Priority:                             $0.00
     New Berlin, WI 53151-5261                                                                                                                    Unsecured:                       $63,227.52
                                                                                                                                                  Total:                           $63,227.52



161) Seco Warwick Corporation                                 20-43597     Briggs & Stratton Corporation                  808        9/28/2020    Secured:                                $0.00    The Debtors' books and records show
                                                                                                                                                  Administrative:                         $0.00    no liability owed to this claimant, and
     180 Mercer St                                                                                                                                Priority:                               $0.00     the claimant attached no support to
                                                                                                                                                                                                              validate this claim.
     Meadville, PA 16335-3618                                                                                                                     Unsecured:                            $277.50
                                                                                                                                                  Total:                                $277.50



162) Sharon E Plutschack                                      20-43597     Briggs & Stratton Corporation                  1157       9/22/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00     Debtors have no record of any liability
     PO Box 1018                                                                                                                                  Priority:                             $0.00         due and owing to the claimant.
     Kapaau, HI 96755                                                                                                                             Unsecured:                       $62,286.00
                                                                                                                                                  Total:                           $62,286.00



163) Sid Tool Co., Inc., d/b/a MSC Industrial Supply Co       20-43597     Briggs & Stratton Corporation                  2486       11/23/2020   Secured:                              $0.00      Asserted amounts were determined to
                                                                                                                                                  Administrative:                 $201,380.31     be post-petition and are a liability of the
     c/o Lynne B. Xerras, Esq.                                                                                                                    Priority:                             $0.00          Court-approved purchaser of
                                                                                                                                                                                                   substantially all of the debtors' assets,
     Holland & Knight LLP                                                                                                                         Unsecured:                            $0.00
                                                                                                                                                                                                         Bucephalus Buyer, LLC.
     10 St. James Avenue                                                                                                                          Total:                          $201,380.31
     Boston, MA 02116

164) Steven G Gleixner                                        20-43597     Briggs & Stratton Corporation                  888        9/15/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00     claimant did not elect COBRA so there
     4155 N 137th St                                                                                                                              Priority:                        $14,073.62     are no amounts owing to the claimant.
     Brookfield, WI 53005                                                                                                                         Unsecured:                            $0.00
                                                                                                                                                  Total:                           $14,073.62



165) Tammy L Powers                                           20-43597     Briggs & Stratton Corporation                  1666       10/7/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00        salary reduction occurred prior to
     788 Shoreline Drive                                                                                                                          Priority:                             $0.00      bankruptcy so there are no amounts
                                                                                                                                                                                                           owing to the claimant.
     Jacksons Gap, AL 36861                                                                                                                       Unsecured:                        $3,391.86
                                                                                                                                                  Total:                            $3,391.86



166) Tammy L Powers                                           20-43597     Briggs & Stratton Corporation                  1667       10/7/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00        salary reduction occurred prior to
     788 Shoreline Drive                                                                                                                          Priority:                             $0.00      bankruptcy so there are no amounts
                                                                                                                                                                                                           owing to the claimant.
     Jacksons Gap, AL 36861                                                                                                                       Unsecured:                        $4,891.86
                                                                                                                                                  Total:                            $4,891.86



167) Tammy L. Schoen                                          20-43597     Briggs & Stratton Corporation                  1062       10/2/2020    Secured:                              $0.00     Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00        claimant is not covered under the
     N53 W35162 Lighthouse Lane                                                                                                                   Priority:                             $0.00     Executive Life Program so there are no
                                                                                                                                                                                                  amounts owing to the claimant. Michael
     Oconomowoc, WI 53066                                                                                                                         Unsecured:                    $1,263,884.30
                                                                                                                                                                                                   Schoen is covered under the program




                                                                                                      Page 22 of 26
                                       Case 20-43597   Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                  Pg 28 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                  Asserted
                           Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed              Claim Amount and Priority               Basis for Proposed Modification
                                                                                                                                                                                                 Schoen is covered under the program
                                                                                                                                               Total:                         $1,263,884.30         and has filed a separate claim


168) Thomas C. Berry                                       20-43597     Briggs & Stratton Corporation                  1415       10/5/2020    Secured:                                 $0.00     The underlying case relating to this
                                                                                                                                               Administrative:                          $0.00       litigation-related claim has been
     Weitz & Luxenberg P.C.                                                                                                                    Priority:                                $0.00   dismissed, with no resulting liability for
                                                                                                                                                                                                               the Debtors.
     700 Broadway                                                                                                                              Unsecured:                               $0.00
     New York, NY 10003                                                                                                                        Total:                                   $0.00



169) Thomas D Neary Inc                                    20-43597     Briggs & Stratton Corporation                  906        9/15/2020    Secured:                               $0.00      Asserted amounts were determined to
                                                                                                                                               Administrative:                    $6,712.00     be post-petition and are a liability of the
     3365 Gateway Road                                                                                                                         Priority:                              $0.00          Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the debtors' assets,
     Brookfield, WI 53045-5111                                                                                                                 Unsecured:                             $0.00
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
                                                                                                                                               Total:                             $6,712.00



170) Timothy R Carlton                                     20-43597     Briggs & Stratton Corporation                  371         9/8/2020    Secured:                               $0.00     Per the Debtors' books and records, the
                                                                                                                                               Administrative:                        $0.00        salary reduction occurred prior to
     613 Jennifer Drive                                                                                                                        Priority:                          $8,242.38     bankruptcy so there are amounts owing
                                                                                                                                                                                                             to the claimant.
     Auburn, AL 36830-3683                                                                                                                     Unsecured:                             $0.00
                                                                                                                                               Total:                             $8,242.38



171) Tiocco-Filmax, A Division Of Filmax, LLC              20-43597     Briggs & Stratton Corporation                  2369       11/5/2020    Secured:                                 $0.00    The claimant attached no support to
                                                                                                                                               Administrative:                        $150.00            validate this claim.
     Attn Jamie Young                                                                                                                          Priority:                                $0.00
     6775 Corporate Park Drive                                                                                                                 Unsecured:                               $0.00
     Loudon, TN 37774                                                                                                                          Total:                                 $150.00



172) Travis A. Johnson                                     20-43597     Briggs & Stratton Corporation                  1249       9/18/2020    Secured:                                 $0.00     The claimant did not attach enough
                                                                                                                                               Administrative:                          $0.00      support to validate the amount.
     5025 S Figueroa Ln                                                                                                                        Priority:                                $0.00
     Mesa, AZ 85212                                                                                                                            Unsecured:                             $893.75
                                                                                                                                               Total:                                 $893.75



173) Trent Ringstaff                                       20-43597     Briggs & Stratton Corporation                  2127       10/7/2020    Secured:                          $25,041.69     Per the Debtors' books and records, the
                                                                                                                                               Administrative:                        $0.00        Debtors have paid the severance
     667 Old Hickory Rd                                                                                                                        Priority:                              $0.00         amounts owing to the claimant.
     Kirksey, KY 42054                                                                                                                         Unsecured:                             $0.00
                                                                                                                                               Total:                            $25,041.69



174) Trimark Corporation                                   20-43597     Briggs & Stratton Corporation                  1998       10/6/2020    Secured:                                 $0.00    Asserted amounts were determined to
                                                                                                                                               Administrative:                          $0.00   be post-petition and are a liability of the
     500 Bailey Ave                                                                                                                            Priority:                                $0.00        Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the debtors' assets,
     New Hampton, IA 50659-1063                                                                                                                Unsecured:                             $997.70
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
                                                                                                                                               Total:                                 $997.70



175) Twin State Tractor & Equipment Inc                    20-43597     Briggs & Stratton Corporation                  904        9/15/2020    Secured:                                 $0.00    Asserted amounts were determined to




                                                                                                   Page 23 of 26
                                        Case 20-43597    Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                    Main Document
                                                                                    Pg 29 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                      Asserted
                             Claimant Name and Address      Case Number                Debtor Name                      Claim Number   Date Filed             Claim Amount and Priority               Basis for Proposed Modification
                                                                                                                                                    Administrative:                   $2,683.88     be post-petition and are a liability of the
     PO Box 368                                                                                                                                     Priority:                             $0.00          Court-approved purchaser of
                                                                                                                                                                                                     substantially all of the debtors' assets,
     Enfield, NH 03748                                                                                                                              Unsecured:                            $0.00
                                                                                                                                                                                                           Bucephalus Buyer, LLC.
                                                                                                                                                    Total:                            $2,683.88



176) Ultra Tool And Manufacturing Inc                        20-43597     Briggs & Stratton Corporation                     1168       9/22/2020    Secured:                              $0.00     The Debtors' records do not reflect the
                                                                                                                                                    Administrative:                       $0.00        asserted invoices as owed to the
     Melissa Karis, Controller                                                                                                                      Priority:                             $0.00                    vendor.
     W194N11811 Mccormick Dr                                                                                                                        Unsecured:                       $12,620.10
     Germantown, WI 53022-2464                                                                                                                      Total:                           $12,620.10



177) Unist Inc                                               20-43597     Briggs & Stratton Corporation                     2455       11/17/2020   Secured:                                $0.00    Asserted amounts were determined to
                                                                                                                                                    Administrative:                       $657.00   be post-petition and are a liability of the
     4134 36th Street Se                                                                                                                            Priority:                               $0.00        Court-approved purchaser of
                                                                                                                                                                                                     substantially all of the debtors' assets,
     Grand Rapids, MI 49512                                                                                                                         Unsecured:                              $0.00
                                                                                                                                                                                                           Bucephalus Buyer, LLC.
                                                                                                                                                    Total:                                $657.00



178) Vesna Savic                                             20-43597     Briggs & Stratton Corporation                     1170       9/21/2020    Secured:                              $0.00      The Debtors have no liability for this
                                                                                                                                                    Administrative:                       $0.00     claim, as life insurance was terminated
     4944 S 55Th St. Apt. Aa 102                                                                                                                    Priority:                             $0.00         post closing for all employees
     Greenfield, WI 53220                                                                                                                           Unsecured:                        $8,000.00
                                                                                                                                                    Total:                            $8,000.00



179) Voestalpine Precision Strip, LLC                        20-43597     Briggs & Stratton Corporation                     1800       9/28/2020    Secured:                              $0.00      Asserted amounts were determined to
                                                                                                                                                    Administrative:                       $0.00     be post-petition and are a liability of the
     Catrina Heroux                                                                                                                                 Priority:                             $0.00          Court-approved purchaser of
                                                                                                                                                                                                     substantially all of the debtors' assets,
     Voestalpine Precision Strip                                                                                                                    Unsecured:                        $3,688.66
                                                                                                                                                                                                           Bucephalus Buyer, LLC.
     3052 Interstate Parkway                                                                                                                        Total:                            $3,688.66
     Brunswick, OH 44212

180) W.W. Grainger, Inc.                                     20-43600     Briggs & Stratton Tech, Llc                        21        10/2/2020    Secured:                              $0.00     The claim is a duplicate claim of court
                                                                                                                                                    Administrative:                  $28,727.34      claim #2042 and no liabiity beyond
     401 South Wright Road W4W.R47                                                                                                                  Priority:                             $0.00              claim #2042 exists.
     Janesville, WI 53546                                                                                                                           Unsecured:                       $22,549.93
                                                                                                                                                    Total:                           $51,277.27



181) W.W. Grainger, Inc.                                     20-43599     Briggs & Stratton International, Inc.              22        10/2/2020    Secured:                              $0.00     The claim is a duplicate claim of court
                                                                                                                                                    Administrative:                  $28,727.34      claim #2042 and no liabiity beyond
     401 South Wright Road W4W.R47                                                                                                                  Priority:                             $0.00           claim #2042 exists, if any.
     Janesville, WI 53546                                                                                                                           Unsecured:                       $22,549.93
                                                                                                                                                    Total:                           $51,277.27



182) Waipahu Lawn Equipment                                  20-43597     Briggs & Stratton Corporation                     504        9/13/2020    Secured:                                $0.00   The claim is a duplicate claim of court
                                                                                                                                                    Administrative:                         $0.00    claim #2042 and no liabiity beyond
     #6A 94-150 Leoleo St                                                                                                                           Priority:                               $0.00         claim #2042 exists, if any.
     Waipahu, HI 96797                                                                                                                              Unsecured:                              $0.00
                                                                                                                                                    Total:                                  $0.00




                                                                                                        Page 24 of 26
                                       Case 20-43597      Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                 Main Document
                                                                                     Pg 30 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                    Asserted
                              Claimant Name and Address      Case Number               Debtor Name                    Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification



183) Warner Frazier                                           20-43597     Briggs & Stratton Corporation                  1171       9/22/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                                  Administrative:                       $0.00   claim, as life insurance was terminated
     11405 N Justin Dr                                                                                                                            Priority:                             $0.00       post closing for all employees.
     Mequon, WI 53092-3564                                                                                                                        Unsecured:                       $86,250.00
                                                                                                                                                  Total:                           $86,250.00



184) Wells Vehicle Electronics                                20-43597     Briggs & Stratton Corporation                  2464       11/19/2020   Secured:                              $0.00   The invoice contains both a pre-petition
                                                                                                                                                  Administrative:                   $3,544.50    invoice, which was late-filed after the
     Attn Finance A/R                                                                                                                             Priority:                             $0.00   general bar date of October 7, 2020, as
                                                                                                                                                                                                  well as a post-petition invoice which
     PO Box 70                                                                                                                                    Unsecured:                            $0.00
                                                                                                                                                                                                     was assumed by the buyer of
     Fond Dulac, WI 54936                                                                                                                         Total:                            $3,544.50    substantially all of the Debtors' assets,
                                                                                                                                                                                                        Buchephalus Buyer, LLC

185) Wendell G. Finch                                         20-43597     Briggs & Stratton Corporation                  2420       11/13/2020   Secured:                              $0.00     The claimant did not attach enough
                                                                                                                                                  Administrative:                       $0.00   support to validate an allowed amount.
     276 Johnson Dr                                                                                                                               Priority:                             $0.00
     Sylvania, GA 30467                                                                                                                           Unsecured:                            $0.00
                                                                                                                                                  Total:                                $0.00



186) WestRock CP, LLC And Affiliates                          20-43597     Briggs & Stratton Corporation                  2423       11/13/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                  Administrative:                 $121,985.30   be post-petition and are a liability of the
     1825 Eye Street, Nw, Suite 900                                                                                                               Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                 substantially all of the debtors' assets,
     Washington, DC 20006                                                                                                                         Unsecured:                            $0.00
                                                                                                                                                                                                       Bucephalus Buyer, LLC.
                                                                                                                                                  Total:                          $121,985.30



187) William Elliott Thames                                   20-43597     Briggs & Stratton Corporation                  717        9/23/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00      salary reduction occurred prior to
     1057 Runningvine Lane                                                                                                                        Priority:                             $0.00   bankruptcy so there are amounts owing
                                                                                                                                                                                                             to the claimant.
     Auburn, AL 36830                                                                                                                             Unsecured:                        $2,068.68
                                                                                                                                                  Total:                            $2,068.68



188) William Knaack                                           20-43597     Briggs & Stratton Corporation                  891        9/15/2020    Secured:                              $0.00    The Debtors have no liability for this
                                                                                                                                                  Administrative:                       $0.00   claim, as life insurance was terminated
     N3042 Circle Dr                                                                                                                              Priority:                             $0.00       post closing for all employees
     Cascade, WI 53011-1328                                                                                                                       Unsecured:                        $1,000.00
                                                                                                                                                  Total:                            $1,000.00



189) William Lambert                                          20-43597     Briggs & Stratton Corporation                  602        9/17/2020    Secured:                              $0.00   Per the Debtors' books and records, the
                                                                                                                                                  Administrative:                       $0.00      salary reduction occurred prior to
     692 Highland Road                                                                                                                            Priority:                         $6,402.57   bankruptcy so there are amounts owing
                                                                                                                                                                                                             to the claimant.
     Auburn, AL 36830                                                                                                                             Unsecured:                            $0.63
                                                                                                                                                  Total:                            $6,403.20



190) WW Grainger Inc                                          20-43597     Briggs & Stratton Corporation                  2439       11/11/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                  Administrative:                  $36,252.45   be post-petition and are a liability of the
                                                                                                                                                                                                     C              d       h        f




                                                                                                      Page 25 of 26
                                       Case 20-43597           Doc 1802         Filed 06/29/21 Entered 06/29/21 19:00:31                                                    Main Document
                                                                                          Pg 31 of 39
     Exhibit A ‐ No Liability Claims
     Briggs & Stratton Corp., et al.



                                                                                                                                                                            Asserted
                             Claimant Name and Address            Case Number                Debtor Name                      Claim Number   Date Filed             Claim Amount and Priority             Basis for Proposed Modification
     401 South Wright Rd                                                                                                                                  Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                         substantially all of the debtors' assets,
     W4Ws50                                                                                                                                               Unsecured:                            $0.00
                                                                                                                                                                                                               Bucephalus Buyer, LLC.
     Janesville, WI 53546-8729                                                                                                                            Total:                           $36,252.45



191) XPO Logistics Freight, Inc.                                   20-43597     Briggs & Stratton Corporation                     2496       11/23/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                          Administrative:                 $118,970.51   be post-petition and are a liability of the
     Deborah L. Feltcher, Esq.                                                                                                                            Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                         substantially all of the debtors' assets,
     FisherBroyles, LLP                                                                                                                                   Unsecured:                            $0.00
                                                                                                                                                                                                               Bucephalus Buyer, LLC.
     338 Sharon Amity Road, #518                                                                                                                          Total:                          $118,970.51
     Charlotte, NC 28211

192) XPO Logistics Supply Chain Canada, Inc.                       20-43597     Briggs & Stratton Corporation                     2499       11/23/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                          Administrative:                  $61,458.29   be post-petition and are a liability of the
     Deborah L. Fletcher, Esq.                                                                                                                            Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                         substantially all of the debtors' assets,
     FisherBroyles, LLP                                                                                                                                   Unsecured:                            $0.00
                                                                                                                                                                                                               Bucephalus Buyer, LLC.
     338 Sharon Amity Road, #518                                                                                                                          Total:                           $61,458.29
     Charlotte, NC 28211

193) XPO Logistics, LLC                                            20-10575     Billy Goat Industries, Inc.                       123        11/23/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                          Administrative:                  $63,650.00   be post-petition and are a liability of the
     Deborah L. Fletcher, Esq.                                                                                                                            Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                         substantially all of the debtors' assets,
     FisherBroyles, LLP                                                                                                                                   Unsecured:                            $0.00
                                                                                                                                                                                                               Bucephalus Buyer, LLC.
     338 Sharon Amity Road, #518                                                                                                                          Total:                           $63,650.00
     Charlotte, NC 28211

194) XPO Logistics, LLC                                            20-43597     Briggs & Stratton Corporation                     2498       11/23/2020   Secured:                              $0.00    Asserted amounts were determined to
                                                                                                                                                          Administrative:                  $63,650.00   be post-petition and are a liability of the
     Deborah L. Fletcher, Esq.                                                                                                                            Priority:                             $0.00        Court-approved purchaser of
                                                                                                                                                                                                         substantially all of the debtors' assets,
     FisherBroyles, LLP                                                                                                                                   Unsecured:                            $0.00
                                                                                                                                                                                                               Bucephalus Buyer, LLC.
     338 Sharon Amity Road, #518                                                                                                                          Total:                           $63,650.00
     Charlotte, NC 28211

195) Zhongding USA Cadillac Inc DBA Michigan Rubber Products       20-43597     Briggs & Stratton Corporation                     2310       11/2/2020    Secured:                              $0.00    Claim asserts post-petition amounts,
                                                                                                                                                          Administrative:                   $4,057.65      which is a liability of the Court-
     Zhongding USA Cadillac, Inc.                                                                                                                         Priority:                             $0.00   approved purchaser of substantially all
                                                                                                                                                                                                          of the debtors' assets, Bucephalus
     1200 Eighth Avenue                                                                                                                                   Unsecured:                            $0.00
                                                                                                                                                                                                                     Buyer, LLC.
     Cadillac, MI 49601                                                                                                                                   Total:                            $4,057.65




                                                                                                              Page 26 of 26
Case 20-43597           Doc 1802        Filed 06/29/21 Entered 06/29/21 19:00:31                     Main Document
                                                  Pg 32 of 39


                                 UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF MISSOURI
                                      SOUTHEASTERN DIVISION

                                                         §        Chapter 11
 In re:                                                  §
                                                         §        Case No. 20-43597-399
 BRIGGS & STRATTON                                       §
 CORPORATION, et al.,                                    §        (Jointly Administered)
                                                         §
                     Debtors.                            §        Hearing Date: August 5, 2021
                                                         §        Hearing Time: 2:00 p.m. (Central Time)
                                                         §        Hearing Location: Courtroom 5 North
                                                         §        111 S. 10th St., St. Louis, MO 63102

                     THE PLAN ADMINISTRATOR’S NINETEENTH
            OMNIBUS OBJECTION TO CLAIMS ON GROUNDS OF NO LIABILITY

        THIS IS AN OBJECTION TO YOUR CLAIM. THE OBJECTING PARTY IS ASKING
        THE COURT TO DISALLOW THE CLAIM THAT YOU FILED IN THIS
        BANKRUPTCY CASE.
        IF YOU CHOOSE TO RESPOND, A WRITTEN RESPONSE MUST BE FILED WITH
        THE CLERK OF COURT, U.S. BANKRUPTCY COURT, 111 SOUTH TENTH
        STREET, 4TH FLOOR, ST. LOUIS, MISSOURI 63102, AND A COPY SERVED UPON
        COUNSEL TO THE PLAN ADMINISTRATOR, (A) HALPERIN BATTAGLIA
        BENZIJA LLP, 40 WALL STREET, 37TH FLOOR, NEW YORK, NEW YORK 10005
        (ATTN: JULIE DYAS GOLDBERG, ESQ. AND MATTHEW MURRAY, ESQ.) AND
        (B) CARMODY MACDONALD P.C., 120 S. CENTRAL AVENUE, SUITE 1800, ST.
        LOUIS, MISSOURI 63105 (ATTN: DORMIE KO, ESQ.), SO THAT THE RESPONSE
        IS RECEIVED NO LATER THAN 11:59 P.M. (PREVAILING CENTRAL TIME) ON
        JULY 29, 2021.
        FAILURE TO FILE A TIMELY RESPONSE MAY RESULT IN THE COURT
        GRANTING THE RELIEF REQUESTED PRIOR TO THE HEARING DATE. YOU
        SHOULD READ THIS NOTICE AND THE ACCOMPANYING MOTION
        CAREFULLY AND DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE
        ONE.

                     Alan D. Halperin as Plan Administrator (the “Plan Administrator”) under the

 Amended Joint Chapter 11 Plan of Briggs & Stratton Corporation and its Affiliated Debtors,

 dated November 9, 2020 (the “Plan”, Docket No. 1226),1 respectfully represents as follows in

 support of this omnibus objection to claims (the “Objection”) that are No Liability Claims (the

 1
     Capitalized terms used but not defined herein have the meanings ascribed to them in the Plan.
Case 20-43597        Doc 1802   Filed 06/29/21 Entered 06/29/21 19:00:31                Main Document
                                          Pg 33 of 39


 “No Liability Claims”). The Plan Administrator submits that the Wind-Down Estates have no

 liability based on the reasons expressly stated in Exhibit A attached hereto. The reasons for

 objection include, but are not limited to: the claim has already been paid; the Debtors’ books and

 records do not support a claim nor did claimant provide sufficient evidence to support a claim; or

 the claim is for post-petition amounts that are the responsibility of the Purchaser. In further

 support of the Objection, attached hereto as Exhibit B is the Declaration of Alan D. Halperin in

 Support of the Plan Administrator’s Nineteenth Omnibus Objection to Claims on Grounds of No

 Liability (the “Halperin Claims Declaration”):

                                              Background

                1.      On July 20, 2020 (the “Petition Date”), the Debtors each commenced

 with   this   Court   a   voluntary   case    under   title   11   of   the   United    States   Code

 (the “Bankruptcy Code”). The Debtors are authorized to continue to operate their business and

 manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

 Bankruptcy Code.

                2.      On August 5, 2020, the United States Trustee appointed an official

 committee of unsecured creditors (the “Creditors’ Committee”) in these chapter 11 cases

 pursuant to section 1102 of the Bankruptcy Code. No trustee or examiner has been appointed in

 these chapter 11 cases.    The Debtors’ chapter 11 cases are being jointly administered for

 procedural purposes only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) and Rule 1015(b) of the Local Rules of Bankruptcy

 Procedure for the Eastern District of Missouri (the “Local Rules”).




                                                  2
Case 20-43597             Doc 1802      Filed 06/29/21 Entered 06/29/21 19:00:31                     Main Document
                                                  Pg 34 of 39


                     3.       On September 15, 2020, the Court entered an order authorizing the

 Debtors to sell substantially all of their assets2 to Bucephalus Buyer, LLC (the “Purchaser”) and

 on September 21, 2020, the Debtors closed the Sale Transaction.3 On December 16, 2020, the

 Debtors filed the Plan, which was confirmed by the Findings of Fact, Conclusions of Law, and

 Order Confirming the Plan on December 18, 2020 [Docket No. 1485] (the “Confirmation

 Order”).

                     4.       The Effective Date of the Plan occurred on January 6, 2021 and the Notice

 of Entry of Order Confirming the Plan and Occurrence of the Effective Date [Docket No. 1538]

 was filed, at which time the Creditors’ Committee was relieved of its duties and the Plan

 Administrator took over the administration of the Wind-Down Estates in accordance with the

 Plan. The Wind-Down Estates continue to honor their post-closing sale obligations, wind down

 the estates, and otherwise work on concluding these chapter 11 cases.

                     5.       On February 12, 2020, the Bankruptcy Court entered that certain Order

 Approving Claims Objection Procedures, Claims Hearing Procedures and Granting Related

 Relief [Docket No. 1614] (the “Omnibus Procedures Order”), which, among other things,

 increased the number of claims authorized to be filed in an omnibus claim objection such as this

 Objection to three hundred fifty (350) Claims.

                                                      Jurisdiction

                     6.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

 §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper

 before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.
 2
     Order (I) Authorizing the Sale of the Assets and Equity Interests to the Purchaser Free and Clear of Liens, Claims,
     Interests, and Encumbrances; (II) Authorizing the Assumption and Assignment of Certain Executory Contracts
     and Unexpired Leases; and (III) Granting Related Relief [Docket No. 898].
 3
     See Notice of (I) Filing of Amendment to Stock and Asset Purchase Agreement, And (II) the Occurrence of Closing
     of the Sale Transaction [Docket No. 964].




                                                            3
Case 20-43597          Doc 1802   Filed 06/29/21 Entered 06/29/21 19:00:31             Main Document
                                            Pg 35 of 39


                                           Relief Requested

                  7.      Pursuant to section 502(b) of the Bankruptcy Code, Bankruptcy Rule

 3007, and Local Rule 3007(C), the Plan Administrator respectfully requests entry of an order

 (the “Proposed Order”),4 disallowing the No Liability Claims listed on Exhibit A.

                                        Claims Reconciliation

                  8.      On August 23, 2020, the Debtors filed their schedules of assets, liabilities,

 current income, expenditures, executory contracts, and unexpired leases and statements of

 financial affairs, as required by section 521 of the Bankruptcy Code [Docket Nos. 555–559]

 (collectively, the “Schedules”).

                  9.      On August 24, 2020, the Court entered an order [Docket No. 564]

 (the “Bar Date Order”), which, among other things, established (a) October 7, 2020 as the

 deadline for all non-governmental entities holding or wishing to assert a “claim” (as defined in

 section 101(5) of the Bankruptcy Code) against any of the Debtors that arose before the Petition

 Date to file a proof of such claim in writing (the “General Bar Date”), and (b) January 19, 2021

 as the deadline for all governmental entities holding or wishing to assert a “claim” against any of

 the Debtors that arose before the Petition Date to file a proof of such claim in writing.

                  10.     As of the date hereof, approximately 2,950 proofs of claim (the “Proofs of

 Claim”) have been filed against the Debtors. The Plan Administrator and his advisors have been

 working diligently to review these Proofs of Claim, including any supporting documentation

 filed therewith. For the reasons set forth below, and based on their review to date, the Plan

 Administrator has determined that the claims objected to herein should be disallowed.




 4
      Copies of the Proposed Order will be made available on the Debtors’ case information website at
     http://www.kccllc.net/Briggs.




                                                   4
Case 20-43597     Doc 1802      Filed 06/29/21 Entered 06/29/21 19:00:31          Main Document
                                          Pg 36 of 39


                11.    As set forth in the Halperin Claims Declaration, the Plan Administrator

 and his professionals have examined each No liability Claim, all documentation provided by the

 claimant with respect to each No Liability Claim, and the Debtors’ respective books and records,

 and have determined in each case the No Liability Claims are claims that should be disallowed.

 The reasons for objection include, but are not limited to: the claim has already been paid; the

 Debtors’ books and records do not support a claim nor did claimant provide sufficient evidence

 to support a claim; or the claim is for post-petition amounts that are the responsibility of the

 Purchaser. Accordingly, each such corresponding Proof of Claim should be disallowed, as

 described on Exhibit A annexed hereto.

                              Relief Requested Should Be Granted

                12.    Pursuant to section 502 of the Bankruptcy Code, “[a] claim or interest,

 proof of which is filed under section 501 of [the Bankruptcy Code], is deemed allowed, unless a

 party in interest . . . objects.” 11 U.S.C. § 502(a). Bankruptcy Rule 3001(f) provides that a

 properly executed and filed proof of claim constitutes prima facie evidence of the validity and

 amount of the claim under section 502(a) of the Bankruptcy Code. FED. R. BANKR. P. 3001(f).

 The act of filing an objection alone “does not deprive the proof of claim of presumptive validity

 unless the objection is supported by substantial evidence.” In re Austin, 538 B.R. 543, 545

 (Bankr. E.D. Mo. 2015) (citing In re McDaniel, 264 B.R. 531, 533 (B.A.P. 8th Cir. 2001)). If

 the objection presents evidence “rebutting the claim,” then “the claimant must produce additional

 evidence to prove the validity of the claim by a preponderance of the evidence.” In re Austin,

 538 B.R. at 545 (citing In re Gran, 964 F.2d 822, 827 (8th Cir. 1992); see also In re Peabody

 Energy Corp., Case No. 16-42529 (BSS), 2017 WL 4570700, at *7 (Bankr. E.D. Mo. Oct. 12,

 2017); In re Seagraves, Case No. 12-49433 (BSS), 2015 WL 2026707, at *2 (Bankr. E.D. Mo.

 Apr. 30, 2015); Dove-Nation v. eCast Settlement Corp. (In re Dove-Nation), 318 B.R. 147, 152



                                                5
Case 20-43597       Doc 1802     Filed 06/29/21 Entered 06/29/21 19:00:31             Main Document
                                           Pg 37 of 39


 (B.A.P. 8th Cir. 2004) (citing In re Innovative Software Designs, Inc., 253 B.R. 40, 44 (B.A.P.

 8th Cir. 2000)).

                13.     The claims in the attached Exhibit A have all been identified as claims for

 which the Debtors have no liability for one of several reasons. The reasons for objection are, but

 are not limited to: the claim has already been paid; the Debtors’ books and records do not

 support a claim nor did claimant provide sufficient evidence to support a claim; or the claim is

 for post-petition amounts that are the responsibility of the Purchaser. Accordingly, the Plan

 Administrator (a) objects to the No Liability Claims listed on Exhibit A hereto, and (b) seeks

 entry of an order disallowing the No Liability Claims in their entirety.

                                       Reservation of Rights

                14.     Nothing contained herein is intended to be or shall be deemed as (i) an

 admission as to the validity of any claim against the Debtors or the Wind-Down Estates, (ii) a

 waiver or limitation of rights to dispute the amount of, basis for, or validity of any claim, (iii) a

 waiver of rights under the Bankruptcy Code or any other applicable nonbankruptcy law, (iv) an

 agreement or obligation to pay any claims, (v) a waiver of any claims or causes of action which

 may exist against any creditor or interest holder, or (vi) an approval, assumption, adoption, or

 rejection of any agreement, contract, lease, program, or policy under section 365 of the

 Bankruptcy Code.

                                               Notice

                15.     Notice of this Objection will be provided to (i) the Office of the United

 States Trustee for the Eastern District of Missouri (Attn: Sirena Wilson, Esq.); (ii) the Claimant;

 (iii) any other party that has requested notice pursuant to Bankruptcy Rule 2002; and (iv) any

 other party entitled to notice pursuant to the Omnibus Procedures Order (collectively, the

 “Notice Parties”).



                                                  6
Case 20-43597      Doc 1802     Filed 06/29/21 Entered 06/29/21 19:00:31     Main Document
                                          Pg 38 of 39


                                       No Previous Request

                16.    No previous request for the relief sought herein has been made by the

 Debtors or the Plan Administrator to this or any other court.




                           [Remainder of Page Intentionally Left Blank]




                                                 7
Case 20-43597     Doc 1802      Filed 06/29/21 Entered 06/29/21 19:00:31           Main Document
                                          Pg 39 of 39


                WHEREFORE, the Plan Administrator respectfully requests entry of the

 Proposed Order granting the relief requested herein and such other and further relief as the Court

 may deem just and appropriate.


 Dated: June 29, 2021
        St. Louis, Missouri

                                              Respectfully submitted,

                                            CARMODY MACDONALD P.C.


                                              /s/ Robert E. Eggmann
                                            Robert E. Eggmann, #37374MO
                                            Christopher J. Lawhorn, #45713MO
                                            Thomas H. Riske, #61838MO
                                            120 S. Central Avenue, Suite 1800
                                            St. Louis, Missouri 63105
                                            Telephone: (314) 854-8600
                                            Facsimile: (314) 854-8660
                                            Email: ree@carmodymacdonald.com
                                                   cjl@carmodymacdonald.com
                                                   thr@carmodymacdonald.com

                                            Local Counsel to the Plan Administrator
                                            -and-
                                            HALPERIN BATTAGLIA BENZIJA LLP
                                            Julie Dyas Goldberg
                                            Matthew Murray
                                            40 Wall Street, 37th Floor
                                            New York, New York 10005
                                            Telephone: (212) 765-9100
                                            Email: jgoldberg@halperinlaw.net
                                                   mmurray@halperinlaw.net

                                            Counsel to the Plan Administrator




                                                8
